Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 1 of 69 PageID #: 1             Fltfeo
                                                     Received by the Pro Se Office
                                                     2/3/2021-KC
21-MC-577                                                                            ★ FP.()|P1 *
CHEN, J.                        IN THE UNITED STATES DISTRICT COURT
                                                                                     BROOKLYN OFRCE
                               FOR THE EASTERN DISTRICT OF NEW YORK


 AROR-ARK ARK O'DIAH,                                           COMPLAINT: WRONGFUL DEATH
                                                                VIA MEDICALLY DELIBERAi|e
                        Plaintiff,                               INDIFFERENCE.
 VS.                                                            CASE No.
 NEW YORK CITY DEPARTMENT OF HOUSING;
 RENAISSANCE EQUITY HOLDINGS LLC, OWNER                         RELIEF SOUGHT $1.4 BILLION. AND
 AND ISABELLA JOH, PROPERTY CONTROLLER;                         JURY TRIAL DEMANDED.
 WORLD TRADE CENTER HEALTH PROGRAM, AND                         CLAIMS: HARASSMENT UN DER
 CDC-NATIONAL INSTITUTE OF OCCUPATIONAL                         COLOR OF STATE LAW,WR^ONGFUL
 SAFETY AND HEALTH, AND DIRECTOR;                               DEATH,SYSTEMIC JOINT RACIALLY
 NYC HEALTH + HOSPITALS / MCKINNEY;                             MOTIVATED DISCRIMINATjON,AND
 JAMAICA HOSPITAL MEDICAL CENTER;                               RETALIATIONS IN VIOLATIONS OF
 DR. GLENN J. JAKOBSEN; FLATBUSH GARDENS;                       WHISTLEBLOWER PROTECTION ACT
 DR. ZANE HOFFMAN; CAPITAL ONE BANK, N.A.;                      IN BAD FAITH, AND BREACHES OF
 NEW YORK STATE COMMISSIONER OF THE                             FIDUCIARY DUTIES, AND GROSS
 DEPARTMENT OF CORRECTIONS AND                                  RECKLESS NEGLIGENCE,Fr|vUD,
 COMMUNITY SUPERVISION;                                         SLANDER AND LIBEL, DENIAL AND
 LOGISTICS HEALTH INCORPORATED;                                 DEPRIVATIONS OF CIVIL AND
 WILLIAM STREET CLINIC;                                         HUMAN RIGHTS, CRUEL/ UNUSUAL
 SEPTEMBER 11, 2001 ViaiM COMPENSATION                          PUNISHMENT VIA DELIBERATE
 FUND, AND SPECIAL MASTER;                                      INDIFFERENCE UPON NATHDNAL
 JPMORGAN CHASE BANK, N.A,,                                     ORIGIN IDENTIFICATION VIA
 NYU LANGONE HEALTH PULMONARY AND SLEEP                         DELIBERATE MISREPRESENTATION.
 MED-BKLN AND BORIS SAGALOVICH, MD,                             18 U.S.C. SECTION 242; EXTORTION;
 FLATBUSH GARDENS MANAGEMENT;                                   42 U.S.C. SECTIONS 1983,1985,
 FLATBUSH GARDENS SECURITY AND OWNER,                           1986; USCA. CONST. AMEISjDMENT
                            Defendants.                         1,8 and 14 TO U.S. CONST TUTION.
 INTRODUCTION:          COMPLAINT IN AFFIDAVIT                  DEFAMATION VIA RACIAL SLURS...


 I, Aror-Ark Ark O'Diah, Pro Se Plaintiff, Complainant, Victim, and Claimant. And I am a (Citizen of
 The United States of America,63 years old Black Male. And I Certify Under Penalty of Perjury
 Under the Laws of The United States of America Pursuant to 28 U.S.C. Section 1746, apd Says:

 JURISDICTIONAL STATEMENT:


 The Claims in disputes is Sl.4 Billion pursuant to 18 U.S.C. Section 242;42 U.S.C. Sections 1983,
 1985,1986; U.S.C.A. Const. Amendments 1, 4,8 and 14,to U.S. Constitution; Harassm<»nt and
 Discrimination based upon national origin. And Plaintiff sued Defendants in their individual and
 Official capacities. The claims and amount in dispute Sl.4 Billion invoked This Court
 Jurisdiction. And Plaintiff and Defendants are citizens of the United States of America. Claims
 not frivolous. And names and Addresses shown below.                      Page 1 of 19
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 2 of 69 PageID #: 2




DEFENDANTS NAMES AND ADDRESSES:                   DEFENDANTS LAWYER NAME/ADDRESS:
RENAISSANCE EQUITY HOLDINGS LLC, OWNER            HORING WILIKSON ROSEN & DIGRUGILLIER,
ISALLAJOH, PROPERTY CONTROLLER                    P.C.,
FLATBUSH GARDENS.                                 11 HILLSIDE AVENUE, WILLISTON PARK
1368 NEW YORK AVENUE                              NEW YORK, NEW YORK 11596.
BROOKLYN, NY 11210.


WORLD TRADE CENTER HEALTH PROGRAM, AND
CDC-NATIONAL INSTITUTE OF OCCUPATIONAL
SAFETY AND HEALTH, AND DIRECTOR,                  CAPITAL ONE BANK, N.A.
PATRIOTS PLAZA 1                                  420 COURT STREET
395 E STREET, SW,SUITE 9200                       BROOKLYN. NY 11231
WASHINGTON, DC 20201.                             bankestateOperations@capitalone.com
Email: WTC@cdc.gov


WTC HEALTH PROGRAM
WILLIAM STREET CLINIC
156 WILLIAM STREET, SUITE 401
NEW YORK, NY 10038.
LHICommunications@iogistics@logisticshealth.com


LOGISTICS HEALTH INCORPORATED
3237 AIRPORT ROAD
LA CROSSE, Wl 54603.
LHICommunications@logistics@logististicshealth.com


SEPTEMBER 11, 2001 VICTIM COMPENSATION FUND, AND
SPECIAL MASTER
1220 L STREET, NW                                         NEW YORK CITY DEPARTMENT OF
SUITE lOO-BOX 408                                         HOUSING PRESERVATION AND
WASHINGTON, DC 20043.                                     DEPARTMENT
help@vcf.gov                                              100 GOLD STREET
                                                          NEW YORK, NY 10038
NYC HEALTH + HOSPITALS / MCKINNEY
594 ALBANY AVE.
BROOKLYN, NY 11203.


JAMAICA HOSPITAL MEDICAL CENTER
8900 VAN WYCK EXPRESSWAY
NEW YORK, NY 11418
ATTN: MEDICAL RECORDS OFFICE IN JAMAICA. QUEENS.


                                                                               Pages 2 of 19
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 3 of 69 PageID #: 3




DR. GLENN J. JAKOBSEN               FLATBUSH GARDENS
110-20 JAMAICA AVE.                 FLATBUSH GARDENS MANAGEMENT
JAMAICA, NY 11418,                  FLATBUSH GARDENS SECURITY AND OWNER
                                    1368 NEW YORK AVENUE
DR. ZANE HOFFMAN, DC                BROOKLYN, NY 11210.
9314 QUEENS BOULEVARD
RIGO PARK, NY 11374.


NYU LANGONE HEALTH PULMONARY AND SLEEP MED-BKLN, AND
BORIS SAGALOVICH, MD.
2408 OCEAN AVENUE
BROOKLYN, NY 11229.


NEW YORK STATE COMMISSIONER OF THE DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION
1220 WASHINGTON AVENUE
BUILDING 9
ALBANY, NY 12226.


JPMORGAN CHASE BANK, N.A.
270 PARK AVE.
NEW YORK, NY 10017


PLAINTIFF^S NAMES AND ADDRESS:
AROR-ARKARKO'DIAH
GLOBAL JUDICIAL WATCH AND WORLDWIDE WITNESSES, INC.
MORAL HEALTH SERVICE SYSTEMS, INC.
3403 FOSTER AVENUE, APT 4B
BROOKLYN, NY 11210-6439.
Phone:(347)365-1307
Cell: (347)622-7252 /(347)614-8799 /(347) 286-3847
Fax: (347)735-4128
Email: aror(5)timespeedworldwideinfo.com Email: GlobalJudicialWatch@gmail.com


FACT I: JOINT RACIALLY MOTIVATED HARASSMENTMENT IN DISGUISE UNDER COLOR OF
STATE LAW. VIA BREACHES OF FIDUCIARY DUTIES. INTENTIONAL GROSS RECKLESS DISRGARD
FOR LIVES IN BAD FAITH VIA DEPRIVATION OF RIGHTS 18 U.S.C. SECTIONS 242: AND 42 U.S.C.
SECTIONS 1983.1985 AND 1986: AND USCA CONST. AMENDMENTS 1. 8. AND 14


   1. On September 11, 2001, 1, Aror-Ark Ark O'Diah (vcf0157596) and Plaintiff's late Spouse
Yonette Antoinette Grant (vcf0161480) were victims of September 11, 2001, World Trade
Center Terrorists Attacks at the World Trade Center and near the World Trade Center at the
Lower Manhattan in New York City.
                                                                               Pages 3 of 19
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 4 of 69 PageID #: 4




   2. As a result of the World Trade Center terrorist attacks on September 11, 2001, Plaintiff
Aror-Ark Ark O'Diah, and Plaintiff's late Spouse Yonette Antoinette Grant suffered multiple
bodily physical and Mental-Psychological Health Injuries; while we lost 20 of Our Clients who
were Tourist visiting the World Trade Center under our Supervision as Their Tour Guides.

   3. While Plaintiff; Aror-Ark Ark O'Diah, and Plaintiffs late Spouse Yonette Antoinette Grant
were searching for our missing Clients in the period of September 11, 2001 through June 22,
2006; with the permission of The Port Authority of New York and New Jersey Property
Management Plaintiff was falsely arrested and assaulted and cast as terrorist. But as soon The
Port Authority of New York and New Jersey found out that Plaintiff was NEVER a TERROR 1ST;
Plaintiff was falsely charged for assaulting Port Authority Police Officers who NEVER had any
physical contact with Plaintiff.

   4. On September 11; 2001; and continues thereafter; Plaintiff; Aror-Ark Ark O'Diah;jwith
Plaintiffs Late Spouse Yonette Antoinette Grant went to several Hospitals for medical |
treatment. But whenever Plaintiff appears at each of the Hospital; Plaintiff was labelled as a
Terrorist by The Port Authority of New York and New Jersey solely because Plaintiff; Aror-Ark
Ark O'Diah; with Plaintiffs late Spouse Yonette Antoinette Grant and 20 of our Clients ware
presence at the World Trade Center and Near the World Trade Center on September 11; 2001
where we suffered physical bodily and Mental Psychological Injuries during the World Trade
Center Terrorist AttackS; and following the WORLD TRADE CENTER Posttraumatic injuries.

    5. On about September 30; 2001; or soon thereafter; Plaintiff; Aror-Ark Ark O'Diah; with
Plaintiffs late spouse Yonette Antoinette Grant submitted complaint before F.E.M.A.. And
thereafter; F.E.M.A. encouraged both Plaintiff and Spouse to file claims. But after Plaintiff and
Spouse filed claimS; Plaintiff; Aror-Ark Ark O'Diah became a victim of Port Authority of New
York and New Jersey Department of Police and Police Harassment; whereby; Plaintiff was
falsely arrested multiple times on false charges after Police has falsely identified Plaintiff as a
terrorist. But false terrorist charges were dropped. And thereafter; Plaintiff was later arrested
and falsely charged for assaults of many Port Authority of New York and New Jersey Police
Officer who were NEVER presence at the scene; and POLICE OFFICERS had no physical contact
with Plaintiff while Plaintiff was searching for the missing body of 20 of our Clients. Only to
discovered that false charges were filed against Plaintiff to coerced Plaintiff to drop Plaintiffs
claims against F.E.M.A.

    6. On about January 28; 2020; or soon thereafter; Plaintiff Aror-Ark Ark O'Diah; anc
Plaintiffs late Spouse; Yonette Antoinette Grant; submitted World Trade Center Health
Program enrolment application. But Plaintiffs late Spouse enrolment application sent t y mail
with Plaintiffs own enrolment application in the same envelop was accepted; yet; World Trade
Center Health Program alleged that they did not receive Plaintiffs enrolment applicatioi.

                                                                                     Pages 4 of 19
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 5 of 69 PageID #: 5




   7. On about February 4, 2020, Plaintiff, Aror-Ark Ark G'Dlah, with Plaintiffs late Spouse,
Yonette Antoinette Grant,submitted two applications claims forms in the same envelop against
SEPTEMBER 11, VICTIM COMPENSATION FUND.

    8. On about February 20, 2020,SEPTEMBER 11, VICTIM COMPENSATION FUND processed
Plaintiffs late Spouse Yonette Antoinette Grant's application claim form but refused to
acknowledged the receipt of Plaintiffs claim application, and also refused to process Plaintiffs
claim application upon their identification of Plaintiffs national origin, and upon the
Defendants false assertions that Plaintiff is a terrorist. Plaintiff is not a terrorist. And Pla^ntiff
was NEVER a terrorist.


   9. On about February 20, 2020, or soon thereafter. Plaintiff, Aror-Ark Ark O'Diah,
resubmitted Plaintiffs claims application against SEPTEMBER 11 VICTIM COMPENSATIOiy
FUND, and against WORLD TRADE CENTER HEALTH PROGRAM.

    10. On about February 25, 2020, Plaintiffs spouse Yonette Antoinette Grant passed iway as
Resuit of multiple physical bodily injuries including COLORECTAL CANCER, OVARIAN CAnIcER,
PELVIC CANCER,STOMACH CANCER, LIVER CANCER,LUNG CANCER,and BREAST CANCEl|due to
September 11, 2001,terrorist attacks and from inhaled microscopic molecular particles ^nd
fibers, smelling smokes, radioactive visible and invisible hazardous gases and chemicals caused
by DEBRIS and TERRORIST ATTACKS at the WORLD TRADE CENTER.

    11. On about Match 30, 2020 or thereafter. The WORLD TRADE CENTER HEALTH PRbGRAM,
and SEPTEMBER 11VICITM COMPENSATION FUND CLAIMS PROCESSING CENTER requested for
Plaintiffs authorization to obtained Plaintiffs medical records. And Plaintiff GRANTED t|hE
DEFENDANTS ACCESS TO THE RELEASE OF PLAINTIFF'S MEDICAL RECORDS.


   12. On about August 25, 2020, WTC-LOGISTICS INCORPORATED AND WILLIAM STREET
CLINIC wrote Plaintiff to informed Plaintiff that all the Hospitals where Plaintiff received
medical treatment refused to released Plaintiffs medical records; and as such. Defendants
WORLD TRADE CENTER HEALTH PROGRAM via LOGISTiCS HEALTH INCORPORATED and
WILLIAM STREET CLINIC have decided to discontinue to request for Plaintiffs medical record.
But only to discovered that WORLD TRADE CENTER HEALTH PROGRAM ViA LOGISTICS H^LTH
INCORPORATED AND WILLIAM STREET CLINIC hide Piaintiffs medical records in bad fait ^ to
denied Plaintiffs proper evaluation and review of Plaintiff's medical condition for certifijcation

    13. WTC-LOGISTICS INCORPORATED,AND WILLIAM STREET CLINIC via NYU LANGON
HEALTH falsified Plaintiffs BLOOD PRESSURE, and TEST RESULTS, and destroyed Plaintiff
medicai records via retaliatory and discriminatory practices upon their identification of
Plaintiffs national origin, and because Plaintiff had filed complaint against JUDICIAL
MISCONDUCT THAT ROSE ABOVE JUDICIAL MALPRACTICES TO JUDICIAL HIGH CRIMES apinst
CORRUPTED WICKED RACIST FEDERAL AND STATES JUDGES who hired hard core criminils as

                                                                                         Pages 5 of 19
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 6 of 69 PageID #: 6




their own HIT MEN and HIT WOMEN planted inside many PRIVATES AND PUBLIC as the
Defendants own HIT MEN and HIT WOMEN planted inside many PRIVATES AND PUBLICS,
ESTABLISHMENTS to targeted,taunted and singled me out to labelled me a WHISTLEBLOWERS
via racially motivated deliberate indifference treatment in discriminatory and retaliatory acts.

   14. On about October 10, 2020, Plaintiff was sent for preliminary medical assessment and
evaluation by the WORLD TRADE CENTER via LOGISTICS HEALTH INCORPORATED and Wl               LIAM
STREET CLINIC.


   15. On about November 23, 2020, or soon thereafter, LOGISTICS HEALTH INCORPORATED
via WILLIAM STREET CLINIC told Plaintiff that Plaintiffs BLOOD PRESSURE, and BLOOD SAMPLE
and URINALYSIS were abnormal. But Plaintiff told Defendants that effective from SEPTEMBER
11, 2001, and thereafter,that Plaintiff has experienced HIGHER BLOOD PRESSURE, ENLARGED
RED BLOOD CELL AND HIGH PSA indication of early stages of CANCER. Because Plaintiff have
been told by many Medical Doctors that Plaintiff EXPORUE TO RADIOACTIVE CHEMICAL
AFFECTED PLAINITFF'S RED BLOOD CELL TO CAUSE ENLARGEMENT OF RED BLOOD CELL AND
ENLARGEMENT OF PROSTATE GRAND. Plaintiff also suffered FRACTURED TIBIA, SPRAIN^
LOWER AND UPPER BACK, and LUMBAR SACRAL SPINE, AND CORPAL TUNER SYNDROM WITH
BROKEN RIGHT LEG TOE AND HEAD TRAUMA DUE TO MULTIPLE FALL on September 11, pOl,
including burning eyes, sprain knee and fractured intervertebral disc. As a result, Plaintiff have
been experiencing periodic recurring shortness of breath, chest pain and heart diseases.

    16. On about December 23, 2020, and continues through January 4, 2021, newly discovered
evidences shows patterns of obstruction of Justice via discriminatory and retaliatory practices
by The WORLD TRADE CENTER HEALTH PROGRAM,and SEPTEMBER 11, 2001 VICTIM
COMPENSATION FUND CLAIMS PROCESSING CENTER JOINED BY THEIR HEALTH MEMBERS
HOSPITALS which included All The Defendants to denied Plaintiff fair evaluations of Plai itifTs
medical records as Defendants membership hospitals were told not to release Plaintiff's
medical records in the Defendants concealed attempts to deny certification of Plaintiffs full
medical conditions created by WORLD TRADE CENTER TERRORIST ATTACKS on September 11,
2001 in retaliation because Plaintiff had filed complaint against CORRUPTED WICKED RACIST
FEDERAL AND STATES JUDGES who hired hard core criminals as their own HIT MEN and HIT
WOMEN planted inside many PRIVATES and PUBLIC ESTABLISHMENTS in disguise to mu'der
Plaintiff to deny Plaintiff's claims via retaliations.

   17. On January 8, 2021, newly discovered evidences shows that WTC HEALTH PROGRAM via
LOGISTICS HEALTH INCORPORATED and WILLIAMS STREET CLINIC encouraged NYU LAN(50NE
HEALTH and the Defendants HEALTH MEMBERS to WITHHOLD Plaintiffs medical records; while,
the Defendants jointly refused to properly assessed and evaluate and review Plaintiffs medical
conditions in the Defendants joint systemic racist practices upon the identification of the
Plaintiffs National origin-NIGERIA; while,the Defendants jointly continue to falsely identified
Plaintiff as a TERRORIST; and continue to denied and deprived Plaintiff access to healthcare.
                                                                                   Pages 6 of 19
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 7 of 69 PageID #: 7




    18. On January 8, 2021, newly discovered evidences shows that The WORLD TRADE CENTER
HEALTH PROGRAM MEDICAL DOCTOR filed false medical reports about Plaintiff medical
conditions, and thereafter, told Plaintiff to go to see NIGERIAN DOCTOR. But Plaintiff told her.
Defendant that Plaintiff do not know any NIGERIA DOCTOR in New York. And that was when
she Defendant told Plaintiff that she Defendant does not has access to Plaintiffs medical
records released to LOGISTICS HEALTH INCORPORATED VIA WILLIAM STREET CLINIC.


   19. On January 8, 2021, based upon newly discovered evidence shows that The Worl^ Trade
Center Health Program via Logistics Health Incorporated and William Street Clinics joined with
September 11, Victim Compensation Fund Claims Processing Center, and jointly subjectejd
Plaintiff to deliberate indifference treatment in retaliatory and discriminatory practices in bad
faith because Plaintiff had filed CIVIL AND HUMAN RIGHTS VIOLATIONS CLAIMS against
CORRUPTED WICKED RACIST FEDERAL AND STATES JUDGES who hired hard core crimina s as
their HIT MEN and HIT WOMEN planted inside many PRIVATES and PUBLICS ESTABLISHMENTS
to harassed Plaintiff, taunted Plaintiff, denied Plaintiff meaningful assessment and evaluations
and review of Plaintiffs medical records in the Defendants concealed attempt to denied and
deprived Plaintiff the accurate certification of Plaintiffs medical conditions.

   20. On January 8, 2021, Plaintiff have been told that only firefighters and Police Officers
Medical conditions can be certified; even though. Plaintiff suffered same and similar meiJical
conditions. Plaintiff have been denied adequate medical assessment and evaluations on the
merit for the past 19 years to 20 years medical conditions caused by TERRORIST at the V\fORLD
TRADE CENTER on September 11, 2001, and thereafter. Defendants Policies that GRANT
BENEIFTS TO POLICE OFFICERS AND FIREFIGHTER BUT NOT TO PLAINTIFF IS
UNCONSTITUTIONAL. And the Defendants Policies violates U.S.C.A. CONST. AMENDMENT 14.


   21. On about January 31, 2016 through December 31, 2020, Defendants RENAISSANCE
EQUITY HOLDINGS LLC, Owner and SABELLA JOH, Property Controller, office located at 1368
NEW YORK AVENUE, BROOKLYN, NEW YORK 11210,owe Plaintiff Aror-Ark Ark O'Diah ar d
Plaintiffs Late Spouse Yonette Antoinette Grant,the sum of the amount of $28,472.00
(Twenty-Eight Thousand, Four Hundred and Seventy-Two U.S. Dollar) being the rent amount
EXTORTED from Plaintiff, via OVER-CHARGES by Defendants, and OVER-PAYMENTS PAID to
Defendants by Plaintiff for the period of January 2016 through December 31, 2020, but upon
demand for refund,the Defendants in bad faith served Plaintiff 30-day notice of eviction
containing false statements that disparages, slander and caused plaintiff pains and suffering for
being made victim of LIBELOUS, DEFAMATION,and DEPRIVATION INJURIES in VIOLATIOjNS OF
PLAINTIFF'S PROTECTED RIGHTS AGAINST DISCRIMINATION via RETALIATORY and SYSTEMIC
DISCRIMINATORY PRACTICES IN DISGUISE IN BAD FAITH.


    22. On about September 26, 2017, and thereafter to present January 26, 2021, Defendants
XINCON HOME-HEALTHCARE SERVICES INC., and NATIONWIDE INSURANCE COMPANY /3.GREED
to pay to Plaintiff before or after the death of Plaintiffs Spouse Yonette Antoinette Grant any
amount derived from Xincon Home-Healthcare Services Profit Sharing Plan 063-86474 tDtaI
                                                                             Pages 7 of 19
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 8 of 69 PageID #: 8




amount on December 31, 2020,$3.904.48 but upon demand these Defendants in bad faith
relied on using systemic joint racially motivated unconstitutional practices upon the
identification of Plaintiffs National Origin to obstruction justice with the hope that Somebody
might murder the Plaintiff to stop Plaintiff from receiving the $3.904.48 after Plaintiffs Spouse
Yonette Antoinette Grant Death on February 25, 2020.

    23. On about September 26, 2017, and thereafter, through February 20, 2020, Plaintiffs
late Spouse Yonette Antoinette Grant, and Plaintiff Aror-Ark Ark O'Diah contacted CAPITAL ONE
BANK, N.A., in person and by phone to inform CAPITAL ONE BANK, N.A., about Plaintiffs late
Spouse Yonette Antoinette Grant's irreparable medical condition. And thereafter. Plaintiffs
Late Spouse Yonette Antoinette Grant formally introduced Plaintiff Aror-Ark Ark O'Diah to
CAPITAL ONE BANK, N.A., and Plaintiffs late Spouse Yonette Antoinette Grant further inform
CAPITAL ONE BANK, N.A. that it does not looks that she has any more long time to live, a^nd
inform CAPITAL ONE BANK, N.A.,that she Authorized Plaintiff Aror-Ark Ark O'Diah to CLOSE her
SAVINGS and CHECKING BANK ACCOUNTS With CAPITAL ONE BANK, N.A.; and further directed
CAPITAL ONE BANK, N.A. to pay to Plaintiff Aror-Ark Ark O'Diah as her Estate Executor while still
living, and after her own death as Beneficiary to receive whatever amount in her SAVINGS
$208.55.and CHECKING $2.203.46 to the total sum of $2.408.01 in BANK ACCOUNTS wiljh
CAPITAL ONE BANK, N.A.. But Plaintiff's Spouse Yonette Antoinette Grant's Died on Febj-uary
25, 2020, and Defendant CAPITAL ONE BANK, N.A., continue to FAIL to honor the REQUEST FOR
THE CLOSURE of the Plaintiffs late Spouse Yonette Antoinette Grant's SAVINGS and CHECKING
BANK ACCOUNTS, and also FAILED to pay to Plaintiff the amount in SAVINGS and CHECKING
BANK ACCOUNTS without rational basis via systematic breaches of good faith via obstruction of
justice upon the identification of Plaintiffs national origin-NIGERIA.

    24. In the period of September 11, 2001,through February 25, 2020, and continues
thereafter, to present. Plaintiff's believes and alleges that his late Spouse Yonette Antoinette
Grant untimely Death, and Plaintiffs Aror-Ark Ark O'Diah pains and Suffering were caused by
the Defendants WORLD TRADE CENTER HEALTH PROGRAM INHUMANE MANAGEMENTS; AND
SEPTEMBER 11, 2001, VICTIM COMPENSATION FUND CLAIMS PROCESSING CENTER, AND
SPECIAL MASTER INHUMAN AND RETALIATORY AND DISCRIMINATORY MANAGEMENT
PRACTICES; AND CDC-NATIONAL INSTITUTE OF OCCUPATIONAL SAFETY AND HEALTH, AijJD
DIRECTOR DISCRIMINATORY PRACTICES; AND NYC HEALTH + HSPITALS/ MCKINNEY SYSTEMIC
DISCRIMINATORY PRACTICES; AND XINCON HOME-HEALTHCARE SERVICES INC., AND CAPITAL
ONE BANK, N.A. DISCRIMINATORY PRACTICES, AND JPMORGAN CHASE BANK, N.A.; AND NEW
YORK STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION COMMISSIONER
DIRECT AND INDIRECT PARICIPATION IN WIDESPREAD JOINT RACIALLY MOTIVATED SYSTEMIC
HARASSMENT PRACTICES IN DISGUISE UNDER COLOR OF STATE LAW DENYING AND DEF RIVED
PLAINTIFF ACCESS TO ADEQUATE HEALTHCARE, AND DENIED AND DEPRIVED PLAINTIFF ACCESS
TO HIS OWN MEDICAL RECORDS BY FALSIFICATION AND HIDDING MEDICAL RECORDS UPON
THE IDENTIFICATION OF PLAINTIFF'S NATIONAL ORIGIN AS STATED ABOVE and BELOW THUS:

                                                                                   Pages 8 of 19
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 9 of 69 PageID #: 9




FACTS II: WRONGFUL DEATH. PAINS AND SUFFERING. AND DEPRAVED MEDICAL
MALPRACTICES CARRIED OUT IN BAD FAITH IN DISGUISE IN CONCEALMENT VIA JOINT
RACIALLY MOTIVATED SYSTEMIC DEPRIVATION OF RIGHTS IN VIOLATION OF TITLE 18 U,S.C.
SECTIONS 242: AND TITLE 42 U.S.C. SECTIONS 1983.1985 AND 1986: AND USCA CONSTi
AMENDMENTS 1.8 AND 14.TO THE UNITEDTSTAES CONSTITUTION. AND FACT II. ALLEGED
AGAINST ALL THE DEFENDANTS NAMED IN THIS ABOVE-CAPTION ED ACTION AS FOLLOWS:

   25. Plaintiff Aror-Ark Ark O'Dlah, incorporated all the facts, and allegations and statement
Stated on page number-1 through pages number-8, and from paragraphs numbered-11qrough
paragraphs number-24, above into this FACTS II, into this paragraphs numbered-25, as ifthose
pleadings were pleaded in this paragraph numbered-25, against all the Defendants nam ed in
this above-captioned action.

   26. On about September 11, 2001, and continue thereafter through December 12, 2012,
And thereafter EXPOSURE TO RADIOACTIVE GASSES AND CHEMICALS AND MICROSCOPIC
MOLECULAR FIBERS AND DEBRIS ON SEPTEMBER 11, 2001, DURING AND AFTER THE WORLD
TRADE CENTER TERRORIST ATTACKS IN NEW YORK CITY, Both Plaintiff Aror-Ark Ark O'Diah, and
Plaintiffs late Spouse Yonette Antoinette Grant,sought medical evaluations, assessment and
treatment from the Defendants at the Defendants various Hospital, Clinics, and Medical
Centers to particularly requested for COLON SCREENING FOR CANCER, BREAST SCREENING FOR
CANCER, BLOOD SCREENING FOR CANCER, URINALYSIS PROSTATE SCREENING FOR CANCER,
AND LIVER, STOMACH,PELVIC, LUNG, EYES, NOSE,THROAT, MOUTH CANCERS SCREENING. But
Plaintiff and Plaintiffs late Spouse Yonette Antoinette Grant were repeatedly denied and
deprived the medical access and procedure without rational basis; instead,the Defendants
used racial SLURS TO LABELLED Plaintiff and Plaintiffs Spouse as Terrorist.

    27. On about September 11, 2001, and continue thereafter to about December 12, 2012,
Plaintiff and Plaintiffs late Spouse were afraid to go to Hospitals, Clinics and Healthcare
facilities to complain about September 11, 2001, WORLD TRADE CENTER TERRORIST ATI ACKS
RELATED INJURIES because every time both Plaintiff and Plaintiffs Late Spouse Yonette
Antoinette Grant goes to the Defendants Hospital and Medical Center both were LABELLED and
CALLED TERRORIST. And to avoid of being called and labelled terrorist; hence, both Plair tiff and
Plaintiffs late Spouse September 11, 2001, WORLD TRADE CENTER TERRORIST ATTACKS
RELATED PHYSICAL BODILY INJURIES AND MENTAL HARMS were not timely diagnosed.

   28. On about December 12, 2012 or soon thereafter. Plaintiff was diagnosed of having
EARLY STAGE OF PROSTATE CANCER at the Defendant NEW YORK STATE DEPARTMENT OF
CORRECTIONS AND COMMUNITY SUPERVISION MEDICAL CLINIC due to presence of abnjormal
higher level of PSA. But the Commissioner refused to release Plaintiffs medical record ejven
after Plaintiff have GRANTED AUTHORITIES FOR THE RELEASE OF MEDICAL RECORD. And as a
result. Plaintiffs Medical Conditions created by WORLD TRADE CENTER TERRORIST ATtAcK
remained untreated, and uncertified; and causing Plaintiff additional pains and suffering; and
affected Plaintiffs Privates Businesses and Family due to the past 19-years to 20 years(jelays.
                                                                                  Page 9 of 19
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 10 of 69 PageID #: 10




    29. On about August 12, 2016, or soon thereafter, Plaintiff was informed by the Defendants
 NEW YORK CITY HEALTH + HOSPITAL via QUEENS HOSPITAL CENTER and ELMHURST HOSPITAL
 CENTER ABOUT ENLARGEMENT OF PLAINTIFF'S RED BLOOD CELL, AND ENLARGEMENT OF
 PLAINTIFF'S PROSTATE GLANDS AS EARLY INDICATION OF BLOOD CANCER AND PROSTATE
 CANCER. Also, Blood was found in the Plaintiff's Colon, and Plaintiff was told that these ^ould
 be an indication and probability of early development of colorectal cancer.

    30. On about June 6, 2009, Plaintiff's late Spouse Yonette Antoinette Grant sought medical
 Healthcare from Defendants NEW YORK CITY HEALTH + HOSPITAL because she was unable to
 have bow movement. And she was not having her monthly period. But NEW YORK CITY
 HEALTH + HOSPITAL Medical Doctor place her on OVERDOSES OF LAXATIVE PILLS AND
 CAPSULES AND TABLETS. But came to a time the OVERDOSES OF LAXATIVE, CAPSULES AND
 TABLETS were no longer working. Plaintiff and Plaintiffs late Spouse demanded for COLpN
SCREENING but were denied; instead. Plaintiffs late Spouse was placed in another brand of
 LAXATIVE PILLS AND CAPSULES AND TABLETS from June 6, 2009 through June 6, 2017. I
    31. On about June 6, 2017, Plaintiffs Spouse Yonette Antoinette Grant was unable to get
 bow movement for eight days; and also, she did not see her monthly period from June bI 2009
 through June 6,2017.She was rushed to NEW YORK CITY HEALTH + HOSPITAL on June b]2017,
 and that was when she was FIRST diagnosed for Having Four Stages COLORECTAL CANCER,
 LIVER CANCER,STOMACH CANCER, LUNG CANCER, OVARIAN CANCER, PELVIC CANCER, and
 BREAST CANCER.


    32. On June B, 2017,through December 10, 2019, Defendant NEW YORK CITY HEALT hl +
 HOSPITAL Medical Doctors gave to Plaintiff late Spouse OVERDOSES OF EXPERIMENTAL CANCER
 MEDICATION without Plaintiff and Plaintiffs late Spouse knowledge until Plaintiffs late Spouse
 started to loss appetite for food; thereafter. Plaintiff and Plaintiffs Spouse went to the
 Defendant NEW YORK CITY HEALTH + HOSPITAL to complain about the side effect of the
 medication given to Plaintiffs Spouse. NEW YORK CITY HEALTH + HOSPITAL promised to
 change the medication but NEVER CHANGE THE MEDICATION. Even though the medica Jon
 was not working but the Defendant NEW YORK CITY HEALTH + HOSPITAL continue to give to
 Plaintiffs late Spouse Yonette Antoinette Grant the same medication that kill Plaintiffs Late
 Spouse Appetite for food.

    33. On December 12, 2019, Plaintiff and Plaintiff's late Spouse discovered that Defendants
 NEW YORK CITY HEALTH + HOSPITAL was giving Plaintiffs late Spouse WRONG CANCER
 MEDICATION without Plaintiff and Plaintiffs late Spouse knowledge.

    34. On about December 19, 2019, Plaintiff and Plaintiffs late Spouse Apartment has no
 OPERATABLE APARTMENT HEATER, AND NO OPERATABLE CLEAN WATER, IN THE APARTMENT
 RENTED TO PLAINTIFF VIA PLAINTIFF'S LATE SPOUSE by Defendants RENAISSANCE EQUITY
 HOLDINGS LLC, Owner and ISABELLA JOH, PROPERTY CONTROLLER; as a result. Plaintiff's late
 Spouse contracted Bacteria, and medical condition got worsen.              Pages 10 of 19
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 11 of 69 PageID #: 11




    35. On December 19, 2019, Plaintiff and Plaintiff's late Spouse Contacted Defendant
 NEW YORK CITY HEALTH + HOSPITAL to request for EMERGENCY AMBULLANCE AND FOR
 ADMISSION. But the Defendant NEW YORK CITY HEALTH + HOSPITAL refused to provide
 Plaintiff and Plaintiffs late Spouse AMBULLANCE. Plaintiff and his late Spouse contacted NEW
 YORK CITY AMBULLANCE. And EMERGENCY AMBULLANCE was sent to Plaintiff. But Defendant
 NEW YORK CITY HEALTH + HOSPITAL told the AMBULLANCE NOT TO BRING PLAINTIFF'S 5.ICK
SPOUSE TO THE DEFENDANT'S NEW YORK CITY HEALTH + HOSPITAL. But after about on4 to
two hours negotiations. Plaintiffs late Spouse was granted emergency admission by the
 Defendant NEW YORK CITY HEALTH + HOSPITAL.


    36. On about December 26,2019, Plaintiff's Spouse was discharged by the Defendan t NEW
 YORK CITY HEALTH + HOSPITAL but before she was discharged, she was told not to return to the
 Defendant NEW YORK CITY HEALTH + HOSPITAL in the near future on their discriminatory and
 retaliatory act in bad faith because Plaintiff and Plaintiff's late Spouse had told the Deferidant
 NEW YORK CITY HEALTH + HOSPITAL of their intent to file medical malpractice complaint due to
 administration of WRONG CANCER MEDICATION IN OVERDOSES AND LAXATIVE OVERDOSES
 FOR MANY YEARS that kill Plaintiffs Late Spouse appetite for food.

    37. On about December 26,2019, and thereafter. Plaintiff and Plaintiffs late Spouse were
 denied and deprived medical treatment by the Defendant NEW YORK CITY HEALTH + HOSPITAL
 at KINGS COUNTY HOSPITAL CENTER. And the Defendant NEW YORK CITY HEALTH + HOSPITAL
 blacklisted and Blackballed Plaintiff and Plaintiffs late Spouse to the Defendant NEW YORK CITY
 HEALTH + HOSPITALS MEMBERSHIP HOSPITALS AND CLINICS AND HEALTHCARE FACILITI IS.


    38. On about December 26, 2019, or soon thereafter. Plaintiff and Plaintiffs Late Spouse
 contacted the NEW YORK VISITING NURSE SERVICES TO REQUEST FOR HOME CARE NURSING
 because Defendant NEW YORK CITY HEALTH + HOSPITAL denied and deprived Plaintiff and
 Plaintiffs late Spouse access to healthcare at their facilities in retaliatory and discriminatory act
 after Plaintiff and Plaintiff's late Spouse had informed the Defendant NEW YORK CITY HEALTH +
 HOSPITAL about their GROSS AND RECKLESS DELIBERATE INDIFFERNCE IN RECKLESS DISREGARD
 TO LIVE by their FAILURE to administer the correct medication, and FAILURE TO TIMELY CARRY
 OUR CANCER SCREENING PROCEDURES in violations of the rights protected pursuant to Title 18
 U.S.C. Section 242; and Title 42 U.S.C. Sections 1983,1985, and 1986; and USCA Const.
 Amendments 1,8, and 14,to the United States Constitution.

    39. WHEREFORE, Plaintiff Aror-Ark Ark O'Diah, believes, and alleges that Plaintiffs long
 pains and Suffering were as results of accumulated physical bodily injuries, cruel and memtal
 torture and punishments; and in addition to WRONGFUL DEATH of Plaintiffs Spouse du s to the
 Defendants direct and indirect medically deliberate indifference and reckless disregard 1'orthe
 Plaintiff and for the Plaintiffs late Spouse in discriminatory and retaliatory practices in t ad faith
 upon the identification of the Plaintiffs national origin-NIGERIA, as already alleged and stated
 above and as stated in FACTS III, below.

                                                                                       Page 11 of 19
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 12 of 69 PageID #: 12




 FACTS III: JOINT RACIALLY MOTIVATED DISCRIMINATION AND RETALIATION IN HOUSING,IN
 BANKING. IN PRIVATES AND PUBLICS ESTABLISHMENTS IN DISGUISE VIA USE OF JOINT
 RACIALLY MOTIVATED ^SYSTEMIC RACISM^ PRACTICES BY THE DEFENDANTS JOINTLY TO
 CONSPIRED UNDER COLOR OF STATE LAW IN DISGUISE IN CONCEALMENT TO AGREE IN MIND
TO INJURE PLAINTIFF TO CAUSE PLAINTIFF BODILY PHYSICAL HARMS. ANXIETIES. EMOTIONAL
 DISTRESS. PAINS AND SUFFERING UPON THE IDENTIFICATION OF PLAINTIFF^S NATIONAL
 ORIGIN-NIGERIA BY KNOWINGLY AND RECKLESSLY DELIBERATELY MISREPRESENTED |
 PLAINTIFF AND LABELLED PLAINTIFF TO BE A TERRORIST TO DENIED PLAINTIFF HOUSING.
 BANKING. FREEDOM OF MOVEMENTS. ASSOCIATIONS. EXPRESSIONS. LIBERTY. PROPERTY.
 FAITH BUT IN SYSTEMATIC VIOLATION OF PLAINTIFF^S RIGHTS PROTECTED UNDER TITL^ 18
 U.S.C SECTION 242: AND TITLE 42 U.S.C. SECTIONS 1983.1985 AND 1986; AND USCA CONST.
 AMENDMENTS 1.8. AND 14.TO U.S. CONSTITUTION. AND ADDITIONAL STATEMENT BELOW:


    40. Plaintiff Aror-Ark Ark O'Diah, incorporated all the facts, and allegations and statepients
 Stated on page numbered-1 through pages numbered-11, and in paragraphs numbered-
through paragraphs numbered-39, above into this FACT III, and into this paragraphs nurrjbered-
40, as if those pleadings were pleaded in this paragraph numbered-40, against all the
 Defendants named in this above-captioned action.

    41. On about November 19, 2019,or soon thereafter. Plaintiff and Plaintiffs late Spcjuse
 Separately Requested for Housing Information from The Defendant New York City Depai|tment
 of Housing Under SECTION 8 PROGRAM. And the Defendant New York City Department pf
 Housing sent Application with information to Plaintiffs late Spouse Yonette Antoinette Grant
 but did not even acknowledged Plaintiffs request for the same Housing information application
 under SECTION 8. At that period of time. Plaintiff and Spouse NEVER disclose their relationship.

    42. On about November 28, 2019, Plaintiff and Plaintiffs late Spouse went to The New York
 City Department of Housing under SECION 8 Division located at 100 Gold Street, New Yprk, New
 York 10038 to request for more information about SECTION 8 Housing. Plaintiffs late Spouse
 was given all necessary information but Plaintiff was told by the Defendant New York Ci^y
 Department of Housing under SECTION 8 that the Housing Department under SECTION 8 no
 longer provide application, and no longer accept application. But they just provided information
 and application to Plaintiffs late Spouse who does not have the same last name with Pkiintiff.

    43. On about November 29, 2019,through December 31, 2019, Plaintiffs late Spouse
 Yonette Antoinette Grant added Plaintiffs name into the Defendants New York City
 Department of Housing RENEWAL LEASE under SECTION 8 PROGRAM, and into RENTAL LEASE
 RENEWAL issued by Defendant Renaissance Equity Holdings LLC, Owner,and Isabella Jon,
 Property Controller but Plaintiffs late Spouse Yonette Antoinette Grant was told to remove
 Plaintiffs name from the LEASE UNDER SECTION 8, and Plaintiffs late Spouse complied       after
 Plaintiffs late Spouse was told by these Defendants that any Rental Lease Application and
 Renewal containing Plaintiffs name would not be accepted unless Plaintiff have disabili y with
 insufficient earned income. But Plaintiff has disability with insufficient earned income;\et,
 Defendants denied Plaintiffs rental application with addition of Plaintiffs name. Page 12 of 19
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 13 of 69 PageID #: 13




    44. On January 25, 2020, or soon thereafter. Plaintiffs late Spouse Yonette Antoinette
 Grant contacted Defendants New York City Department of Housing Under SECTION 8
PROGRAM,and Defendants Renaissance Equity Holdings LLC, Owner, and Isabella Job, Pr|operty
 Controller to inform them to include Plaintiffs name in THE SECTION 8 ANNUAL RENEWED
 LEASE to enable the Plaintiff retain the APARTMENT located at 3403 FOSTER AVENUE APjP 4,
 BROOKLYN, NY 11210 after Plaintiffs late Spouse Medical Conditions becomes irreversible, and
 Plaintiffs late Spouse told the Defendants that Plaintiff is her Spouse, and Plaintiff is the person
 actually paying the rent for the apartment located at 3403 FOSTER AVENUE, APT 4, BROOKLYN,
 NY 11210from initial LEASE to the present LEASE. Plaintiff late Spouse was told by Defendants
that Plaintiffs name has been added under SECTION 8 LEASE BY SECTION 8, also into the LEASE
under SECTION 8 By RENAISSANCE EQUITY HOLDINGS LLC.

    45. On about February 25, 2020, Plaintiffs late Spouse Yonette Antoinette Grant diecl after
the Defendant RENAISSANCE EQUITY HOLDINGS LLC, OWNER,and ISABELLA JOH, PROPERTY
CONTROLLER maliciously shutdown apartment heater, and turn off clean water, which was
thereafter turned into muddy unclean water; yet. Defendants received rent payment on
February 19, 2020,that covered the period of February 19, 2020 through March 19, 2020.

    46. On about March 18, 2020, or soon thereafter. Plaintiff contacted the Defendants NEW
 YORK CITY DEPARTMENT OF HOUSING UNDER SECTION 8 PROGRAM,and Defendants
 RENAISSANCE EQUITY HOLDINGS LLC, OWNER,and ISABELLA JOH, PROPERTY CONTROLLER to
 inform them that Plaintiffs Spouse died on February 25, 2020.

    47. On about March 25, 2020, or soon thereafter. Defendants RENAISSANCE EQUITY
 HOLDINGS LLC, OWNER,and ISABELLA JOH, PROPERTY CONTROLLER and MANAGEMEN                        told
 Plaintiff to bring the DEATH CERTIFICATE of Plaintiffs late Spouse with Valid Photo
 Identification Card to the Defendants Office located at 1368 NEW YORK AVENUE, NEW V'ORK
 11210. And Plaintiff complied. And thereafter. The Defendants told Plaintiff to bring Letters
 mailed to the Plaintiff in the last two to four years to show that Plaintiff has been residir g with
 Plaintiffs late Spouse in the apartment located at 3403 FOSTER AVENUE APT 4, BROOKL m,NY
 11210 in the past two to four years. And Plaintiff complied. Thereafter, Plaintiff was to dby
 the Defendants that it will take Defendants about FIVE DAYS TO TRANSFER RENTAL LEA^E TO
 PLAINTIFF'S NAME. And Plaintiff Accepted.

    48. On about March 28, 2020, Defendants RENAISSANCE EQUITY HOLDINGS LLC, OWNER
 AND ISABELL JOH, PROPERTY CONTROLLER,told Plaintiff that Plaintiffs late Spouse Owe a
 balance rent in the amount of $1.131.78. and that unless this money is paid before or on April
 28, 2020 that RENTAL LEASE WILL NOT BE TRANSFER TO PLAINTIFF'S NAME. On April 27, 2020,
 Plaintiff Aror-Ark Ark O'Diah, paid these Defendants $1.131.78.

    49. On about May 20, 2020 through June 28, 2020, Plaintiff received two certified mails
 having contents dated April 23,2020, May 14, 2020,June 5, 202,June 16, 2020,from
 Defendants RENAISSANCE EQUITY HOLDINGS LLC, OWNER and ISABELLA JOH, PROPERTY
 CONTROLLER demanding for another $5.135.95 from Plaintiff.                    Pages 13 of 19
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 14 of 69 PageID #: 14




    50. On about June 5, 2020,through June 16, 2020, Defendants RENAISSANCE EQUITY
 HOLDINGS LLC, OWNER and ISABELLA JOH, PROPERTY CONTROLLER told the Plaintiff that
 RENTAL LEASE RENEWAL AND SECTION 8 PROGRAM LEASE will not be transfer to Plaintiff name
 unless Plaintiff pay them additional SS. 135.95 requested by Defendants NEW YORK CITY
 DEPARTMENT OF HOUSING PRESERVATION & DEVELOPMENT. Plaintiff disputed these
 additional charges. On May 22, 2020, Defendants extorted from Plaintiff S2.408.99 by th reats.

    51. But on about February 21, 2020, Defendant NEW YORK CITY DEPARTMENT OF HOUSING
 PRESERVATION & DEPARTMENT sent NOTICE OF RENT BREAKDOWN UNDER SECTION 8
PROGRAM to Plaintiff's late Spouse and to Plaintiff. And according the NOTICE UNDER SE CTION
8 PROGRAM directed the Plaintiffs late Spouse and Plaintiff not to pay Defendants
 RENAISSANCE EQUITY HOLDINGS LLC, OWNER and ISABELLA JOH, PROPERTY CONTROLLEiR
 more than $263.00. And Defendant RENAISSANCE EQUITY HOLDINGS LLC, OWNER AND
 ISABELLA JOH, PROPERTY CONTROLLER were instructed and directed to charge Plaintiffs late
 Spouse and Plaintiff $263.00 per month rent.

    52. On about April 1, 2020, Defendant RENAISSANCE EQUITY HOLDINGS LLC, OWNER and
 ISABELLA JOH, PROPERTY CONTROLLER,filed ANNUAL APARTMENT REGISTRATION 2020 UNDER
 BULDING REGISTRATION NUMBER-303073 where the Defendants reported to STATE OF NEW
 YORK DIVISION OF HOUSING AND COMMUNITY RENEWAL RENT REGISTRATION UNIT, GERTZ
 PLAZA,92-31 UNION HALL STREET,JAMAICA, NY 11433 that Defendants only collected $285.08
 monthly rent effective from April 1, 2020, WHICH REMAINED AS INTENTIONAL FALSIFICATION
 FILING AND REPORT.


    53. Defendants RENAISSANCE EQUITY HOLDINGS LLC, OWNER AND ISABELLA JOH,
 PROPERTY CONTROLLER, has been collecting $1.631.80 per month rent from the Plaintiff but
 not $263.00. and not $285.08 that has been FALSELY declared by the Defendants in bad faith.

    54. On about June 16, 2020, Defendants RENAISSANCE EQUITY HOLDINGS LLC, OWNER and
 ISABELLA JOH, PROPERTY CONTROLLER told Plaintiff that after Plaintiffs late Spouse die i on
 February 25, 2020,that Defendants NEW YORK CITY DEPARTMENT OF HOUSING
 PRESERVATION & DEVELOPMENT demanded for the refund of the rent paid UNDER SECTION 8
 PROGRAM in the total amount of $5.135.95 in period of February 25, 2020 through Ma\ 30,
 2020. But upon independent investigation, and newly discovered evidence show that tfiere
 existed the patterns of fraud and extortion by Defendants in disguise under color of state law.

     55. On about January 8, 2021, newly discovered evidences shows that Defendants
 RENAISSANCE EQUITY HOLDINGS LLC, OWNER AND ISABELLA JOH, PROPERTY CONTROLLER
 conspired with JPMORGAN CHASE BANK, N.A., in disguise via discriminatory and retaliatory acts
 in bad faith under color of state law to targeted,taunted, harass,threaten, and subjected
 Plaintiff to pains and suffering where Defendants JPMORGAN CHASE BANK, N.A. denied and
 deprived to issued to Plaintiff DEBIT CARD in Plaintiffs correct name; and as a result. Plaintiff
 has been denied liberty,freedom of movements, associations, property, faith because Plaintiff
 has been WRONGLY LABELLED and CALLED TERRORIST by the Defendants jointly. Page 14 of 19
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 15 of 69 PageID #: 15




FACTS IV: JOINT RACIALLY MOTIVATED DEPRIVATION OF RIGHTS VIA OPPRESSIONS,
SUPPRESSION. UNEQUAL PROTECTION. UNEQUAL TREATMENT. RETALIATION.
INTIMIDATION.THREATS. COERCIONS. PERSONAL INJURIES. DEFAMATION. FRAUD.SLANDER.
 LIBEL. EXTORTIONS. DELIBERATE INDIFERENCE. RECKLESS DISREGARD FOR LIVE AND FdRTHE
 U.S. CONSTITUTION. IN DISGUISE IN VIOLATIONS OF THE WHISTLEBLOWER PROTECTION ACT
IN BAD FAITH VIA DEPRIVATION OF CIVIL AND HUMAN RIGHTS VIA CRUEL AND UNUSUAL
PUNISHMENTS IN DISGUISE UNDER COLOR OF STATE LAW UPON THE IDENTIFICATION
 PLAINTIFFS NATIONAL ORIGIN-NIGERIA BUT IN SYSTEMATIC VIOLATIONS OF PLAINTIFF^
RIGHTS PROTECTED UNDER TITLE 18 U.S.C. SECTION 242: AND TITLE 42 U.S.C. SECTION^ 1983.
1985. AND 1986; AND USCA CONST. AMENDMENTS 1.4.8. AND 14.TO U.S. CONSTITUTlbN. AS
 ALREADY PLEADED. AND AS ALSO STATED BELOW AGAINST ALL THE DEFENDANTS:


    56. Plaintiff Aror-Ark Ark G'Dlah, incorporated all the facts, and allegations and statements
stated on page numbered-1 through pages numbered-14, and in paragraph numbered-1
through paragraphs numbered-55 above into this FACTS iV, and into this paragraphs
numbered-56, as if those pleadings were pleaded in this paragraph numbered-56, against all
the Defendants named in this above-captioned action.

    57. On about October 10, 2020,through January 28, 2021, and continues thereafter
 present,the Defendants named in this above captioned action AGREED IN DISGUISE IN
 CONCEALMENT under color of State Laws via unconstitutional conspiracies to falsified P aintiffs
 BLOOD PRESSURE and OTHER MEDICAL TESTS RESULTS, and also refused to RELEASED
 PLAINTIFF'S MEDICAL RECORDS, AND ALSO WITHHELD FULL DISCLORUE OF PLAINTIFF'S
 MEDICAL RECORDS AND INFORMATION, AND HIDES PLAINTIFF'S MEDICAL RECORDS, aniJ
 denied to REFUND AND PAY PLAINTIFF'S MONEY,and further subjected Plaintiffs medical
 reviews and certification to deliberate indifference via joint RACIALLY MOTIVATED DISP/^RITIES
 treatment in retaliatory acts via systemic discriminatory practices and deliberate
 misrepresentation via medically deliberate indifference upon the identification of Plaintiff's
 national origin after the Defendant's used racial slurs to defamed,slandered, threaten,
 intimidated, defrauded, extorted, coerced, retaliated, discriminated denied and deprived this
 Plaintiff constitutional rights via oppression, suppression that amounted to unequal protection
 by deprivation of civil and human rights by labelling this Plaintiff a terrorist and whistleblower
 but in violation of the Whistleblower Protection Act.


     58. On about June 16, 2020, and continues through January 28, 2021 and thereafter to
 Present, Defendants NEW YORK CITY DEPARTMENT OF HOUSING PRESERVATION AND
 DEVELOPMENT UNDER SECTION 8 PROGRAM,Jointly colluded via unconstitutional conspiracies
 to agree in mind to influenced Defendant RENAISSANCE EQUITY HOLDINGS LLC, OWNEF AND
 ISABELLA JOH, PROPERTY CONTROLLER at the influences of ALL THE DEFENDANTS NAMliD IN
 THIS ABOVE-CAPTIONED ACTION to lured and encouraged Defendants FLATBUSH GARDENS to
 dispatched their PRIVATE SECURITY GUARD to Plaintiff's Apartment located at 3403 FOSTER
 AVNUE APT 4B, BROOKLYN, NY 11210,to attempted multiple times to EVICT PLAINTIFF =ROM
 THE APARTMENT on false charges that Plaintiff illegally occupied the Apartment, and tfiat
                                                                                     Pages 15 of 19
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 16 of 69 PageID #: 16




 Plaintiff owe Rent, and caused this Plaintiff pains and suffering, anxieties, and emotional
 distress, due to threat of irreparable harm inflicted by the Defendants to cause Plaintiff
 aggravated physical, emotional, defamation, slanderous, and libelous injuries via fraudulence
 and malicious intent in bad faith in disguise under color of state law upon the identification of
 Plaintiffs national origin-NIGERIA.

 AND NOW COMES PLAINTIFF AROR-ARK ARK O^DIAH^S CLAIMS AGAINST EACH AND AL LAND
 EVERY DEFENDANTS NAMED IN THIS ABOVE-CAPTION ED ACTION NAMED JOINTLY. AN
 NAMED SEPARATELY. AND NAMED AND SUED IN THEIR INDIVIDUAL AND IN THEIR OFFICIAL
 CAPACITIES AS CLAIMS SUMMARIZED BELOW;


 BRIEF SUMMARY OF CLAIM SOUGHT: NEWLY DISCOVERED EVIDENCES SHOWS THAT OM
 ABOUT SEPTEMBER 11, 2001,THROUGH JANUARY 28, 2021, AND CONTINUES THEREAFTER TO
 PRESENT WITHOUT STOP, EACH OF THE DEFENDANT NAMED IN THIS ABOVE-CAPTION ED
 ACTION PARTICIPATED IN DISGUISE TO CARRY OUT WIDESPREAD JOINT RACIALLY MOTIVATED
SYSTEMIC HARASSMENT UNDER COLOR OF STATE LAW TO CAUSED PLAINTIFF PHYSICAL AND
 FINANCIAL AND ECONOMIC AND PRIVATE BUSINESSES DAMAGES AND EMOTIAL DISTRE^
 INJURIES VIA UNCONSTITUTIONAL POLICIES UNCONSTITUTIONALLY ADOPTED,SANCTIONED,
 IMPLEMENTED AND ENFORCED AS PRACTICED CUSTOM USED TO TARGETED,TAUNTED AND
 SINGLED OUT THIS PLAINTIFF THAT VIOLATED PLAINTIFF'S EQUAL PROTECTION RIGHTS
 PURSANT TO U.S.CA. CONST. AMENDMENTS 1, 4,8 AND 14,TO U.S. CONSTITUTION, AN D 18
 U.S.C. SECTIONS 242, AND 42 U.S.C. SECTIONS 1983,1985 AND 1986 VIA OBSTRUaiON OF
 JUSTICE AND FAILURE TO PREVENT, AND PLAINTIFF WHEREFORE,SEEK THE AMOUNT OF $100
 MILLION CLAIMS AGAINST EACH DEFENDANT NAMED IN THIS ABOVE-CAPTION ED ACTIQN, AND
 RELIEF SOUGHT BY PLAINTIFF'S ARE SHOWN BELOW:


 RELIEFS SOUGHT AGAINST EACH DEFENDANT NAMED IN THIS ABOVE-CATIONED ACTIQN:

        WHEREFORE, I, Aror-Ark Ark O'Diah /a/k/a/ AROR-ARK ARK O'DIAH, request, pra/ and

 demand for Award in the amount of $100 Million against each of the Defendant named in this

 above-captioned action as follows below:

    (1) Relief sought against Defendant New York City Department of Housing         $100 Million



    (2) Relief sought against Defendants Renaissance Equity Holdings LLC, Owner

        Isabella Job, Property Controller Jointly                                   =$100 Millions
                                                                                     Pages 16 of 19
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 17 of 69 PageID #: 17




   (3) Relief sought against Defendants World Trade Center Health Program,
        And CDC-National Institute of Occupational Safety and Health, and
        Directors Jointly                                                       =$100 Millions
   (4) Relief sought against Defendants NYC Health + Hospital / Mckinney       =$100 Millions
   (5) Relief sought against Defendant Jamaica Hospital Center                 =$100 Millions
    (6) Relief sought against Defendant Dr. Glenn J. Jakobsen                  =$100 Millions
    (7) Relief sought against Defendant Dr. Zane Hoffman                       =$100 Millions
    (8) Relief sought against Defendant Capital One Bank, N.A                   =$100 Millions
    (9) Relief sought against Defendants New York State Commissioner of the
        Department of Corrections and Community Supervision                    =$100 Millions
    (10)       Relief sought against Defendant Logistic Health Incorporated, and
        William Street Clinic jointly                                          =$100 Million
    (11)        Relief sought against Defendant September 11, 2001, Victim
        Compensation Fund, and Special Master jointly                          =$100 Millions
    (12)        Relief sought against Defendant JPMorgan Chase Bank, N.A.,    =$100 Mi lions
    (13)        Relief sought against Defendant NYU Langone Health Pulmonary
        And Sleep Med-Bkin and Boris Sagalovich, MD.,jointly                  =$100 Mil ions
    (14)        Relief sought against Defendants Flatbush Gardens, and
        Managements jointly,                                                 =$100 Millions


 SUB-TOTAL SUM OF MONEY RELIEF SOUGHT AGAINST DEFENDANTS                      =$1.4 Billion



 ADDITIONAL RELIEF SOUGHT AGAINST DEFENDANTS IN LETTER FROM(nHp)

    (1) Additional relief sought against Defendant Renaissance Equity Holdings LLC,
 Owner and Isabella Job, Property Controller                                        $28,472.00
    (2) Additional relief sought against Defendants Flatbush Gardens
 Security And Owner                                                           $10,003,904.48
    (3) Additional relief sought against Defendant Capital One Bank, N.A              =$2 408.01
                                                                                   Pages 17 of 19
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 18 of 69 PageID #: 18




TOTAL SUM OF ADDITIONAL MONEY RELIEFS SOUGHT AGAINST

 DEFENDANTS                                                                  =$10,034,784.49



TOTAL SUM OF MONEY RELIEF SOUGHT AGAINST DEFENDANTS STATED BELOW:

 WHEREFORE, I, Aror-Ark Ark O'Diah, hereby sought the total sum of the amount of One Billion,
 Four Hundred Ten Million, Thirty-Four Thousand,Seven Hundred U.S. Dollars Plus Forty-Nine
 Cents Against Each and All Defendants, Separately, and Jointly, in Their Individual and Official
 Capacities.

 INJUNCTIVE RELIEFS SOUGHT AGAINST ALL THE DEFENDANTS STATED BELOW:

 Injunctive Reliefs to barred the Defendants from harassing the Plaintiff, and stop the

 Defendants from evicting the plaintiff from Plaintiffs Apartment without rational basis in law

 and fact. And FURTHERMORE, Plaintiff request, pray and demand for the refund of over )aid

 rent in the total sum of the amount of $28,472.00(Twenty-Eight Thousand, Four Hundred,

 Seventy-Two U.S. Doilar) against RENAISSANCE EQUITY HOLDINGS LLC, OWNER AND ISABELLA

 JOH, PROPERTY CONTROLLER. FURTHERMORE, Plaintiff request, pray and demand that The

 Court Force the Defendants to release Plaintiffs Medical Records in Completeness and in

 Totality. Plaintiff Request, pray and demand that Plaintiff Be GRANTED equal rights to S6 If-

 representation on his behalf and Personal Representation of his late Spouse Yonette An toinette

 Grant at the September 11, 2001, Victim Compensation Fund Claims Processing Center Forums

 in claims numbers vcf0157596 and vcf0161480 where Plaintiff is a victim and claimant, and also

 Personally appeared as a Personal Representative. On January 18, 2021, Defendants

 RENAISSANCE EQUITY HOLDINGS LLC, OWNER and ISABELLA JOH, Property Controller tbid

 Plaintiff that they have not received the months of October, November and December 2020,

 rent but newly discovered evidence shows the Defendants received rents.         Pages 18 of 19
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 19 of 69 PageID #: 19




 TRIAL BY JURY DEMANDED:


         FURTHERMORE, Plaintiff Aror-Ark Ark O'Diah, Demand for Trial by Jury.

 CONCLUSION:


         WHEREFORE, I, Aror-Ark Ark O'Diah, HEREBY request, pray, and demand that This

 Honorable Court GRANT All the reliefs sought for the Interest of Justice based on the verifiable

 excerpt of exhibits as evidences attached. FURTHERMORE, Plaintiff request that he be allo\A/ed

 to file this above-captioned action in this Court because this Court has jurisdiction over the

 issue and claims sought in this above-captioned action, and this above-captioned action is not

 frivolous. Plaintiff motion requesting for permission to file this Civil Rights Action is enclosed.

 I CERTIFY UNDER PENALTY OF PERJURY PURSUANT TO 28 U.S.C. Section 1746.


 STATE OF NEW YORK


 COUNTY OF KINGS


 SUBSCRIBE AND SWORN TO BEFORE ME
 ON THE       2y                     DAY, OF
 JANUARY, YEAR 2021

                                                       Awr-idK Mi
                                                        Aror-Ark Ark O'Diah, Pro Se Plaintiff,
 Signature.           aiA                               GLOBAL JUDICIAL WATCH AND
                  NOTARY PUBLIC                         WORLDWIDE WITNESSES, INC.
                                                        MORAL HEALTH SERVICE SYSTEMS, INC.
                                                        3403 FOSTER AVENUE, APT4B
 My Commission Expire.         oY//7/^2y                BROOKLYN, NY 11210-6439. U.S.A.
                                                        PHONE:(347)365-1307
                  BABAD2HAN0V ROMAN                     CELL: (347)614-8799
               Notary Public, State of New York
                   Reg. No. 01BA6406990                 FAX:  (347)735-4128
                 Qualified in Queens County
 SEAL:        Commission Expires April 27, 2024         Email: arorfStimespeedworldwideinfo.com
                                                        Email: GlobalJudicialWatch@gmail.com



                                                                               Pages 19 of 19
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 20 of 69 PageID #: 20




                                                           '                                                  I

                  UMTEDSTAm                                         wV-S,.:          ^
                 POSTALSBmcE, ^ f.                                 OO^QMiR'S RiCflPT
     SEE BACK OFTHIS RECEIPT            Pay to
       for important CUIM
              information                                                                                                    KEEP this
                MOT                                                                                                         receipt for
                                                                                                                           your records
        negotiable
                       Serfal Nomlier
                                                                         onthTOay/
     ik5M5?7a3fi                                                             2021-01>26'         11226?      $4a3.l]0         Oeric
                                                                                                                                      u




                                                                   VeaA Month.Day
                                                       ■           M-Ol-JS                          U& Collars and Cents
     ^MHE77B3B                                                                           U2262


                                                       Amount
                                                                   Four Himdpeii Two OolIaps end    iUQSilg
    Address
                                                 i/S                                                                          Clerk   \x

                                                                     r
                                                                            'Address




      'SQaoaoaoQ ais                                           E




                                                                                                                                         1
  Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 21 of 69 PageID #: 21




                                                               LICF.N..P-.P.


                             a'S'
          Brooklyn. New York 11210
                                                             DOE".Occupants
                 subjectPREMISES: 3403 Foster Avenue. Apt.4B
                                          Brooklyn, New York 11210

   Housing PneseraSrDet;^^^^^^^^^
                   Take no'^top' th   u
   Fo^er Avenne. Apt. 4B,. Broo'kly.S^5"sl'V'/                                 known as 3403




 ~^'SBssm~-sss~


v.™P-™tSSSSS"                                                 ••l»« V.«y i.y, „
                                                 " Keljet, and Economic Security("CARES")
Dated: Nassau County, New York                                                              '
                                                                                            2
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 22 of 69 PageID #: 22




       January 12,2021
                                   I^NAISSANCE EOTHTV HOLDINGS T.T.r

                                        IsalftUa, jdL
                                   By:Isabella Job,Property Controller




                                                                         3
            Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 23 of 69 PageID #: 23
                                                                                                 Office ofNeighborhood Strategies
                                                                                                 Division ofTenant Resources
                                                                                                 100 Gold Street
                                                                                                 New York,N.Y. 10038




    Yonette Antoinette Grant
    3403 Foster Avenue                                                           Contact biformation:
    Suite 4B                                                                     mc Dept ofHousing Preservation and Development
                                                                                 Attm Continued Occupancy Unit
    Brooklyn, NY 11210                                                           100 Gold Street - Rm.IMIO
                                                                                 New York,NY 10038



                                                  RENT BREAKDOWN
 Dear Yonette Antoinette Grant:

!hooSg                                                                                             of yon .llglbilil,fcSecttal
                                            Contract Rent       $ 1,471.75
                                                 Vour Share     $ 263.00                                        IMPORTANTt
                                                 HPD Share      $ 1,208.75
                                                                                                          Ifthe HPD share of the
                 t                                                                                        rent is equal to zero
.llthereareanyohangestoyourliouseholdmcomeduriiigtheyearvoumustrfnnrtth.       T. .
                           so that your share ofthe rent may be adiii^ffH^ thechangeat              ($0.00).youwiUbe
                                                                                                    automatioailytenninated
      ofany reductions to your household income before                                                  ^Section 8
will process an interim recertification. Ifthere are aL               i,   u                    HPD program. If your income,
report it within 30 days ofthe change                      Ganges m household composition, yon must household composition,or
tTDFi 1 1 X j                                                                                             rent changes prior to
     calculated your share ofthe rent based on the iufnrmnt-mmri-.,          -j j-                        8/28/2020 causing you to
                                                                                                          contact HPD and your

                                                                                                         r^sstrL"
                                                                                                          case will be reviewed. If
                                                                                                          the HPD share does not.
                                                                                                          equal zero, this does not
                                                                                                         apply to you.

        £h5:.SetXy:ir^^^^^                                                                               //youhaveprevious.y
                                                                                                         Ifyou have previously
                                                                                                         received
                      J                                                                                  received a
                                                                                                                  a Notice
                                                                                                                    Notice of
                                                                                                                           of
                                                                                                         Subsidy Termination and
        responsible for mv if                                              t^^at you are only                      Termination and
                                                                                                         are either waiting for an
                                                                                                         informal hearing or a
                                                                                                         decision from your
                                                                                                          £:,£-r
                                                                                                          informal hearing,
                                                                                                        I receiving this letter does
fyou
inglish,have anycall
          please questions, or need
                     the Client     assistance
                                Services unit atimdeistanHinutbi.w
                                                 1917)PSfi-dfnf    • ^.language other than               receiving
                                                                                                         not mean this
                                                                                                                   thatletter
                                                                                                                        your does
                                                                                                        ; not mean that your
                                             V      J .6oo-*f,3uu.                                       termination has been
                                                                                                         termination has been
                                                                                                         reversed. You will be
                                                                                                         notified ofdie d*-*-'—
                                                                                                        from your infon        XB
Jii^relv,                                                                                                hearing
                                                                                                         hearing in
                                                                                                                 in aa sep
                                                                                                                       sep WM
                                                                                                                           MM
                                                                                                         notice. If you d
                                                                                                         attend the infon
 .-py                                                     Last Name              First Nam^             hearing, you wi
Jnmanuel Nunez                                            Grant
                                                                                     Yonette            automatically
                                                                                                        from the Section 8
                                                                                                        nropram
 Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 24 of 69 PageID #: 24

                                                            A         11   A                      -



                                                 ^ OTiCE: MPORTAN'T TENANT INFORMATION ON OTHER SIDE OF FORM
                                                                           DHCR website: www.nyshcr,oi^
   1. Building Rep'stratiog Number               303073
                                                                                8a, Legal Regulated Rent on 4/1/2020
   2a.Tenantin Occupancy on 4/1/2020                      Q Vacant
         yonette grant                                                                      $1.581.93       per            Month           [ | Week
                                                                                 □ 421.aInconieRestnictedUnit* [] 421-0MarketReteUnit
                                                                                  " m 421-a income Restricted Unit is reserved for individuals or famflies
                                                                                  whose incomes ai the tune of initial occupanq- do not exceed
  —^              succeeded to apartmentafter6119/1991                                    %ofthe area median incomes, as adjusted for femHy sire.
       Not-for-profit(Homeless UniQ                                             8b. Preferential rent in effect on 4/1/2020
    Q Noi-for-Profit(Homeless Unit)                                                        $1.493.63 per                   Month       Q Week
     Not-for-Profii Service Provider
                                                                               9. O&er Adjustments:
  3. Apartment Street Address                     """""
                                                                               0                       n brie              Q DHCR Rent Rciiucti&n Order
     3403 FOSTER AVE
                                                                               ~ SecfionS                                  Q Appliance Surcharge
  4. Apartment Number                                                          1 I Other:
    4B


  5.C«y.TowuorVillage                            6.ZIP Cod.(„tas 4)
                                                                               £l an^S)^ Payment by Tenant on 4/lfl020 (if different than
                                                                                            $285.06 per fx] Month                     ["j Week
                                            NY        1,210
  7a^fthis apartmentis temporarily eiempt.indicate reason belo                 10. Lease in effect on 4/1/2020                                    [—]
    UTteesiencOceupeneyinHoteliSRO                  Q o^erOccepied                Began On            1/1/2020              Expires On 12/31/2020
    LJ Commercial/Professional                      P"! c i - •                11. Rent has changed since 2019 registration due to:
    □^^for-^^{^i^Qjije{g55 UjjjQ                    LJ Other
                                                       Employee
                                                                               □ Second                nn Lease              □ Vaean^              r-| 421-a
                                                                                    Succession         L-—1 Renei
                                                                                                            Renewal                Lease           1—1 f2.2%'

          Effective Date ofExemptioii:                                                       ortTrCs^              '=g^aflon dee to DHCR rent
   Q High Rent Vacanqr - indicate Last Legal                                   □ Major Capital r-l Fair Market ^R«,r
   j—I .
         Regulated Rent                          | I w ..       J—I
                                                 I I Month 1 I Week                     Improvement □ Rent Appeal □overcharge
   LJ High Real/High Incoise
         l^^CRf^issuedafinalonierfflteraptingapartraent)
  U ^'«'P'<^°"doOccupiedbyOwnerorNon-ProtectedT«,ant
  U                Building Rehabnitation                                      Effective Date (Date of first eoBectTonJ:
  U Other                                                                      MentBly Rent increase:                                ^01.1 Cost
                                                                               p^eason tor Increase;
I Qualifying Expitaiion ofi
                                                                                -                      □ Refriflerator n Dishwasher
   □ secn-243orll-244g-51) □secSOS □see421.a                                    —^
                                                                                __ Other
                                                                                                                             □
                                                                                                                             —
                                                                                                                               Windows
                                                                               Notification Submitted to DHCR:
 14. Owner/Managing Agent                                                      Informed Consent Submitted to DHCR:
  0 Owner □ ManagingAgent □ Coop / Condn Owner                                 Date Nolificalion / Informed Consent Submitted to DH^

      renaissance equity renajssanc
     4611 12THAVE



                                                                                                                                              5
     SUITE 1L
     BROOKLYN. NY 11219



                                                                BE ESTA FORMA
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 25 of 69 PageID #: 25


     From:An Dong Wang



     Office-Brooklyn ^ Please Re^nfirm IfYou Received AttachmentsentToday u-:18-2020 Via FedEx

     HI Aror-Ark Ark O'Diah,

   '             ^         that Ifound the attachment
    I will inform you once again when itssubmitted to Nationwidefrom my end.
    Thank you.


    Xmcon Home-Healthcare Service,inc.
    M4West 3Sth Street,Suite #708
    NewVork,NyiOODl
                       EXT:2031
    FAX:212-56n.q?TO



                       PH Aror Ark O'Dlah wrote:
           HI An Oong Wang;

                                                        ettachments were sentatthe FedEx 4ce

          addre^^slliSS®''                 eeanning into emailand email sentto youremail
          please could you look at yourSPASM man.



         >»•                                               reMBi»fcre„
                                                                     I

         thank YOU.

         Respectfully Submitted By
         Aror-Ark Ark O'Diah,
         President-CEO.                                                                    6
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 26 of 69 PageID #: 26


                       September 11th
                       Victim Compensation Fund


    August 25. 2020


    AROR-ARK O'DIAH
    3403 FOSTER AVENUE 4B
    BROOKLYN NY 11210-6439

            Re: CLAIM NUMBER: VCF0161480                                                   '
    Dear AROR-ARK O'DIAH:


    SdT-v'cnS                                                                    Compensation
    SLtemsIK                                                   ^^rtain required
    •InactTve"                                 completed. We have placed your claim in
    status means that we have stopped p^rocSng                    documents. Inactive
                                                                                           I




    tcK                                       and/or Information before we oan continue
       e Proof of Appointment as Personal Representative. Please submit the original or a
         as Persm'^e^                            Administration showing your appointment
          Sswl^e'Tf                                                      administrator of the
                                                    Pei'sonai Representative should be the
          rS  hlJnoKr'"'^
          LnH !
                                                                            Circumstances, where
                                          appointment and such issue is not the subject of a
           pending dispute, the Special Master may appoint a Personal Representative for the

   You must submit the requested document(s)within 60 days of the date of this letter. If we
   do not receive the documents)within so rfawc


   MaTs.^
   you must mail the document(s^ to th^
                                                                        ""^inal signature or
                                                   instructions to mall the original to the VCF,
   any documents you mail to the VCF.                                                """iher on

          September 11th Victim Compensation Fund
          P.O. Box 34500
          Washington. D.C. 20043




                                                                    P.O. Box 34500,Washington, D.C. 20043
                                                                                 VCFOI61480M10825201B
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 27 of 69 PageID #: 27


                         September 11th
                         Victim Compensation Fund

     August 26, 2020


     AROR-ARK O'DIAH
     3403 FOSTER AVENUE 4B
     BROOKLYN NY 11210-6439

            Re: CLAIM NUMBER: VCF0161480
    DearARGR-ARK O'DIAH:


            ^ VCF with the followingbSded
    provide the                      Inforatiom                      information
                                                                       P'®'® or documents that are

           VlctSs^dS w^kJta                                               ®             copy of the
           certified copy of the CoTrt'orteOTV'ltt^^^
           as Personal Representative of the Victim or as the?
                                                                                          original or a
                                                                                           ^PPO'otment
           Victim's will or estate. In most cases the Per!                    ^'^'"'"'strator of the
          individual already appointed by a court Hnw     f^epresentative should be the
          a court has not made such an appointment rnTsiirh            "'■'^"'"^'^"oes. where
           Pen.ng dispute. theSpecialM^L™^^^^
   sss'ntjsrs,". sr4°"bfiT™ss,r„rd:
   pie                                                    Piease visit the Forms and Resources
   VCF's request, it is covered bTiurdecTaratol'nd?.''"^'',f                                  to the
   submissions are true and correct.      ®°®'^®tion under penalty of perjury that ail your


  ready
  (TOO).when
         „ you call; VCF0161480. For the hearintfmn • w P'eas® have your claim number !i
  KX"to the VCF. If you do nS have Lces?to
  document                                                     "« "~™m. ^^glnal                         ^      '
  srr.---"

                                                                      P.O. Box 34500, Washington, D.C. 20043
                                                                                    VCF0161480M10826201B
   Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 28 of 69 PageID #: 28
                                                                        JJLVWA ^ J_|



                                                            4502 Avenue D
                                                       Brooklyn,NY 11203
                                                            (718)629-2047
March 14,2020
Aror-Ark O'Diah                                                                                    The Funeral Service for
3403 Foster Ave Apt# 4B                                                                                  Yonette A.Grant
Brooklyn, NY 11203
                                                                                        Date ofDeath: February 25,2020
                                                                                                                    6224




     ,1.Professional Services ofFuneral
                                     ^"'"'^'y''f<*'"'g^forthe/uneralof:YoneUeA.
                                        Director and Staff
                                                                                Grant
                    Transfer ofremains to the.&neraLhoma establishment
                   1. Embalming(includingnse.ofpE^iaration.roDm)                              S495.00
                  c. Dressing/Casketing                                                       $395.00
                  d. Cosmetology                                                              $150.00
                  Basic Arrangements                                                           $75.00

                  1. Supervision for visitation                                               $450.00
                  2. Supervision for funeralsendee                                            $295.00
                  1. Use offecilities for visitation ...,                                     $350.00

                  1. a. Hearse or                                                             $490.00
    2. Merchandise as selected:                                                               $395.00
                  WCC-125
                  1. Memorial Cards CPH/23Psalm)                                              $895.00
                  5. Hairdressing/lady attendant                                               $75.00
                  8. Register book                                                            $125.00
                  14. Urn                                                                      $10.00
                                                                                              $375.00




    3. Non-Funeral Home Expenses
                 Green-Wocd Crematory
                 Death Certificate                                                            $488.00

                 NYCPennit&.PcQcessingFee                                                     $120.00
                                                                                               $45.00
    Subtotal ofProfessional Services and Merchandise Selected
    Professiouai Discount                                                                    4,575.00
    Total ofProfeaaiooal Services and Merchaodiso Selected less Professional Disconnt            N/A

    Total of Cash Advances                                                                   4375.00
                                                                                              653.00
                                                            Total
                                                                                             5,228.00

                                                                                                              9
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 29 of 69 PageID #: 29



                                                                        DEATH TEANSCRIPT


      -Sa™
        Fefa27.2ft5n jn-Ac ax/
                                                                                                                  ce^ca.e.0. 156-20-008789
                           2c.Type of Piaoj
                                                                              YOMETTE
                                                                              <Hra..Middig
                                                                              {Pifst Middle. 1^1^
                                                                                                  GRAWT
                                                                                                   gm
                                                                                             Laal. Suffa^                                  cfoli>lH-9D
                                                              □
                                                            5saHospbeFadi^ Tern. Caw RaSBy I^    AiyaHo5}£« bu^
                                                                                            In lad
 »mckiJS                                                     83Da®dBnfsRi>tW«,..»                    isr-
                                                                                                        •* '^•*                       '
                                                                                                                               ^03FosterA«e Apt4B. BrooWyn, NY 1t2HW439
                                                                                                                                                                                     sredaddres^


 1
 c                   ^
                                          ~~m                      (Veafyyyyi              |~3ix Jima             PI A,4
                                                                                                                               3403FosterA>;e Apt4B. BrooWyn,NY 1t2HW.
                                                                                                                            — ",              I
                                                                                                                               rseit              b . Date laa attended bv a Phyrf-)..^
 i-—           1 February                         25                    onon                                                                      g-oatelastatmriedbyaPhysidan
                                                                                                                                                                      dd
                                                                                                                                                                                        my
                                                                                                                                                       02             26              2020

   Nemo 01ol Mescal
 2 Nems      Me4c3J cattlfiar
                    Certlfiar ALLEN HSU                                                                                                                                                    f?
   ..... 05ft c A/^J7ir~r7^5pn?PHHtJ                                                         ggnatumr^/^/;!. f-^/jCT,.                                                                     J"
                                                                                                                                                                                           Wf
                                                                                                                                                             »BestaniceHy Auawjdeaed"^'^
      ^UsoalReiOe«aStaolvhrv„..>.                      i                —                    tfc««eto..282708-1_                                             Daifl FEB>26-pn9n
                                                           7c.CttsrorTQttin
                                                                                            7d.StrBatandNunbBf
                                                                                                                                                            aPCorfs
                                                           Brooklyn                                                                                                              7e. inside Cdy
                                                                                            j^3 Foster Avp
                                                           2.Agsatlasttai]}ui»
                                                              ItA^reV
                                                                                                                                     _Apt4B___jj2io                                  Uniiis?
                                                                                                                                                                                 iSVes 2Dno
                                                                                                                                           10. Social 8ea%No.
                                                                                                                                            128-844391
                                                                                                             12.AEasesQrAKft5
                                              .                          Knvate Care                         Ynnptt t r-




                                              .«fcp^.hip 3QDta,«o                                           5peuse-wa,i,«rs Haina(ptoioii,M
                                                                                             Aror-Afk O'Diah

                                                                                             Jesn Efgin
                                                                                             Jean Efoin
                                                           20b. Helalionship to Decedant
     Aror-Ark O'Diah
  21a. MathodotOIspoaMon                                    Domestio partner                                                                                                        aPCode)
  lOBiniol    2»Or«maiion                                                                   j403 Foster Ave Apt 4B. Brooklyn NY
                                aaentombnam                ^ClOhyCemataiy                                                                                                            11210
  sQoihefSpeeifv
  aic.1- ~—^—
                                                                                             Greenwood Crematory
                                                                                                                                    210. Dae of             mm             dd
                                                                                                                                        Olsposiibn                                   yjw

                                                                                                                                                            03             03.         2020
  Frank J. Barone Funeral Home                                                              aa-AtHfttss (Street and NunAar '               ClV&Slata
                                                                                                                                                                                ZlPCoEb)

  NoConecfionHiBloiy.~*
                                                                                            4502 Avenue D Brooklyn, NY 11203




                                                                                                                                                                                     10
        EVT202002104269
                                                                                                                                                                                 VR IS (RBV.OtOO)

                TftbfatocfirtifrltettheforEfloInafeatruecoByTr'"?"^'' ' '"^"''^^'®' ^^
                and Mental HyflientThe DBpattniflnl of Health Sd iytoK!n?sM5®®.'^®P3™«ant of Health
                                                                                                                                   Febmory27,2020


                                                                                                                           Steven P. Schwartz, t^oTc^egisirar

                                                                                                                      liiiiiiiiiii
                                                                                                                      ^ IlflQaODQOS,a7an
     Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 30 of 69 PageID #: 30



             u^E filed            T



             ■WDMENTALiS?                                                                              ,               ■■            156-20-008789 .
       -,—,—                                                                         yonettp                                        C/!) f'A /
             0{ axBoiough             1QK05fiau„„,b.„                 ~Sf!^ HenatoaTemi Care h«hh, lad Am, ».„;                1.                        —Z         T        "                '

       - "^TmrTrTiiiii 111        III I I                   '                                                   SQNo
       I ■"'^ '                                        ^                    iSRS)                                               3403 FcaafAlia Apt 4B, &»oa,n. MY

Ul

                                                                                                                                                                                    S"-
       ■                                                                                             u«„.«:;..2827DB.1
           '^o«B8i£i.i,. tMn„,h)' plj,
                                  ,L, ^ r- .g-rookivn
                                           l^otdyn
                                                                                                    .-.wwMwnwunujBf
                                                                                                   Lfto -
                                                                                                                                      11
                                                                                                                                                         SSS             r?«.iMto«»„'-
                                                                                                                                                                         l?«.hsIdeCihf
                                                                                                   ^SFostefAv^                                                           I   tiails?
           _              Wwemhar
                          Noiiembar         4g
                                            ig      ha-»o              (vaare)                             UMoiisi;
                                                                                                           ombti^       7              "P ia             -i-jp-in        iTavaaONo
           lift INnln      I '                      «973            . jfift




                                      —:IXIII~teS^
       .^?if^O-Diah
       —                w ^iq^t                                 I                                    3rss5s;;ssssr-7;r=; ^r:
       ata.Maii»doiaf.";:::;;^
       ^itMaiii&doiDfspaaito                             1 |- Domestic p{
                                                              "On^esticpartner • 3403PnctarAt a il .                           ^vaaae                                        ap(^
       TQainai aefoi    BuiattoR
                   aeroiBmattoR             3Q&irZ              .-               ^    osterAveApHB.•                  Bmnlfhrn
                                                                                                                      BfDt^iyn, f^iy"
                                                                                                                                NY
       SQo.h-,^^..
       5Q«i.BrSi«cf,                        SOSnteiawiBtt. • _ ^QCHyCaMaqr
                                                               ^QcittfCaiKrt.™ •                    Zt.rgce«oiBBaltton<tem««tZ^                      -                           ^^210
                                                                                                   . Qt'eenwocd Crematory
           BrooMyn. New vork                                                                                                        Sfdttascf
                                                                                                                                       OlspnsJfian

       frank J. Barone Funefal Home ■                                                             ■^^^«5SS3ssr-l                           —^                           3.
                                                                                                                                                                        ZiPCeds)
                                                                                                                                                                                  2020
       No Corredlcn HlEteiy."Tl                                     ^                              fS02 Avenue D Brooklyn. NY II203




                                                                                                                                                                             1
               SVT202002i04269
                                                                                                                                                                         vitt5fftoitoxj2[n{



                                                                                                                            Steven P. Schwartz. Phi>V^egIslrar

                                                                                 Heaia Code or any other lav.
                                                                                                                       I                                      wMMimiBajiui
                                                                                                                            ""OQQDooiavaL
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 31 of 69 PageID #: 31


                                              mental hygiene




                                                                       l/jyj£A B

     ereby oertrty that the foregoing tranachpt is a true copy of th • •
    «3nt. Hygiene Of the City OftheNews.dVofMhisba-ngalpI^^^^^^^^^^
                                           transcript whh the ontl";!
   Hygiene and that the same is a correct tmnscript of said orLn^ r"" r                                      "-tai
   impressed is the officiai seai of the Board of Heaith of the D                                            thereon
   Vol^ and ,firrther hereby certify mat i am Deputy Chy Regil^r
   Heaim and Menta,Hygiene in the Of New Yori<wheraIar!r"°''''''"""''"''®®^''°~"'°t
  toaarti.thes.drecominaccordancew.3e.o:tX:mrr"^"'^
      The wooing transcript Is a tree copy Of said crlo- .
  Q Birth^eam                                                                ^ ""^'"®°°^a°f>he
                                                                                    as         City of New York.
  Certificate Number         '2^ ■'OOx^isCi                                        ^
  Borough Of.        ~?r^7
                      2!f!^ "'•/l           lZLiU___^ Yea,                              '




 affixed this           W ^
                                                •       day Of
                                                    in the year
                   Ip'lD.




VRes (Rev. 8/18)
                              12                                  ignature
                                            ycfoi&i^^o
                                                                                                                         Form *8
     of Mew York '      SS:
County ofMew York \
                                                                                      Mo, §§9383
           1. IWllton Adatr Tfngllna aerit ofthe County of New York,and Clerk ofthe Supreme Court In and for said
county, the same tielng a court of record having a seal, 00 HEREBY CERTIFY THAT

                                            PRANSHANTA ©"NEAL .
                                                                               has been commissioned and qualified
                  asaNSSSgmtBidC.                   D^W¥-C!W.REGISXaftH
                 a^ has fll^ hlsmer original signature In this office and that he/she was at the time of taking such"
                 proof or acknowledgment or oath duty authorized by the laws of the Stale of New York to take
                 fh!             1®''® ®                     «he handwriting ofsuch public officer or has compared
                       In hfT"1 certificate of proof or acknowledgment or oath with the original signature
                 Is gllulne             ^                            ''®"®'®® "'® ®'9"®hire on the original instrument
                       IN WITNESS WHEREOF, I have hereunto set my hand and my official seal this
                                                                          27th day of August, 2020



                                                                               //;v
                                                                                           T'/'         J'"

                                                                               County Cferk,'New Yortf County
                                                                                            'I't
                                                                                                                                   Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 32 of 69 PageID #: 32
   Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 33 of 69 PageID #: 33


                                          vcfoi(,i4g-c>

                                                                                                                                    Form 1

StQte of New York
                         SS:
County off\!ew York }                                                                     Ho. 669363
           f,l iWilson Adair Tingling, Clerk of the County of New York, and Clerk of the Supreme Court in and for said
county, the same being a court of record having a seal, DO HEREBY CERTIFY THAT

                                              PRAmHAMTA 0"IMEAL
                    whose name is subscribed to the annexed original Instrument has been commissioned and qualified
                    as a Ne?;Aemmtie                      0EpyTY-aTY-REGISTBAe.
                    and has filed his/her original signature in this office and that he/she was at the time of faking such
                    proof or acknowledgment or oath duly authorized by the laws of the State of New York to take
                  the same: that he/she is well acquainted with the handwriting of such public officer or has compared
                  the signature on the cerfificate of proof or acknowledgment or oath with the original signature
                 fifed in his/her office by such public officer and he/she believes that the signature on the originai instrument
                 Js genuine.
                        IN WITNESS WHEREOF, I have hereunto set my hand and my official seal this
                                                                              27th day of August, 2020




                                                                                   County Cl0rk^ 'New Yorf/County •




                                                         <D   n    S   O
                                                         a.   2.   S   3   i i a 8- ^
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 34 of 69 PageID #: 34

 '^ATlENTNAMg

                                                               ^NUMBER:
                                                                                                           uasTJS™?.""
 ^'KSETADDBPg^.                                                9nS354l7                    ■WHOFBnmt
                                                                                                                 PirlOPiB
                                                                                            waass
     3404Foster Ave4B                                                                                              347-614-8799
                                                                                           QTY,SrAT52lp.
 *-AUTHom?p.
                                                                                            ®n*%D.NyU2io
                   ^fJ^ortRoad                                            Wame/Facni^^^
                                   54603
                   Wone {800} 7147426


                                                                          ^/Stats^p;




                                            i Op ssy HEALTH]
                   Record                                                                     f AIL THATAPPLY)


 '             ^

          IRDISCIJOSIlSg



          •^Ctoallowtfiea]                 •(nanaE   lent
                                                                 □ ^'-'Waaoroftsriflpipre^
                                                                                —cr« .«Ma»s
                                                                                            pLJ Insurance
 othen_                                                                                                          AppBcadon
                                                                  '^r coverage under thi




      X




                                                                                                Oesofp wnor


                            Bents On|y.|
Caseru
     1:21-mc-00577-PKC-LB
       DUX /UU2           Document 1 Filed 02/03/21 Page 35 of 69 PageID   #: 35
                                                                      Monltottng and Trdatrac-nt
     Rensselaer, NY 12144


                                                                                           WTC Health Program

    Aror-Ark O'Diah
    3404 Foster Ave 4B
    Brooklyn, NY 11210

    RE: 911S35417
                                                                                               7/17/2020
    Dear Aror-Ark O'Dlah:

          J.U ,or                                     ^


   ^riaandarequalLrfwenroloIIlM
   determination.                                  notified in writing of the enrollment
   If you have questions aboutthe mc Health Progran,or your appiieation:

   Sincerely,




   Aneesah UmranI

   Enrollment Center Specialist
   World Trade Center Health Program




                                                                                           16
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 36 of 69 PageID     #: and
                                                                     •Mcnitcrinci 36Trcaintont



                                                                                             WTC Health Program
   Member ID: 911S35417
                                                                                                    S/7/2020




                                                               World Trade Center(WTC)Health Program as a
   Program pro'^der to"2'term^°"-r"
                       etermine if you"h™                        evaluation
                                       have a covered medical condition     (medical
                                                                        related to yourexam)
                                                                                         9/11with a WTC Health
                                                                                              exposure.
   Your WTC HeaBth Program CImic: LH! William Street Clinic




   r«.r.«~Z"S                                                                                         Pr.=» ,n

   omv^es'hlTh                                         Compensation Act of 2010,the WTC Health Program
   WTC and related sites. '                 "               It's tdscue, recovery and clean-up efforts at the

   «."o," »ZSria"„r                                         ".rthet dSrt,aod terturrrtM,tie.in oar

   Time nf" WTC Health Program at 1-888-982-4748 Monday through
   Timeorvisitwww.cdc.gov/wtc.                                  Friday 9 AM to S PM Eastern
                                                         "^ugii rnuay.

   Sincerely,



   John Howard, M.D.
   Administrator,World Trade Center Health Program

                                                                                               17
                   ciE=i:s.'Esrr.st':s—
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 37 of 69 PageID #: 37

 LHi                                                                                                 LHI WILLIAM STREET CLINIC



 8/7/2020


 WTC Member ID: 911S35417


 Dear Aror-Aik Ark ODiah



 Center(WTC)He^Ith^Pragra^^^                               wilfpro!id^    'Im             survivors enrolled in the World Trade
 management. If after your Initial Health Evaluation vou are cprtm"i"] L f Evaluation, benefits counseling, and case

                              »=r:r:s,rsr:rn*'
 The following program benefits are provided at no cost to you;
            Initial health evaluation by a network physician familiar with WTC health conditions
      ®     Lab tests

      O     Breathing tests
      o     Mental health screening                                                                         i
      o     Exposure assessment




records from your primai^phySn"u mate"SrcertfebTpC^
care, if you have copies of your medical records you can uoloL
                                                                                                   ®°°"a®         Having
instructions, enclosed)                                          '                 member portal, LHI.Care.(See LHI.Care

may help you get a better unXretand^n^Str^^^^^^                 "'®'^®        ^PPOin'ment, Is enclosed that
at(800)714-7426. You can reach our oWeMoryy rrioay,
                                                pJg r a.m.-7 p.m.. and Saturday 8 am.-4 p.m.Eastern.
Sincerely,


WTC Health Program
Logistics Health Incorporated
Enclosures




©2018 Logistics Health tncotporated (LHI). All t^hts reserved. 20180808
                                                                                                      18
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 38 of 69 PageID #: 38
                                                                           STREET OINic
                                                       ^NUMBER:
                                                                           ""■TEOFBIimt
                                                       M1S35417                                        PHQN&
                                                                            1/S/19S8
                                                                                                         347-614-8799
                                                                           OTY^STAlEaft
   'AUTH0RI2&
                   *mstreetcilhic
                                                                            ®roQfiiyn,WYij210
                       Airport Road
                   JaCross^Wl 54603                  ObtafnFrem
                                                  U BIsctoseTo




                                                                              AU.THAT APPLY)

     Often




                                                           □ sui>l»MacrOil,a-i^p^
                              ropnatemanagBment                                                "®»anc&Appiicatien
  J Other;


I understand thatthfsa!S'S25*®®''®aT:
■ndud^healthcarefgSlg^yj^wto'tanf.i
                                                                  rmahon




and mqr be ra/ofegw s        onisvaTttlforone




                                                                                               oneNtimfaer




                             OnV-Witaess^aiure
                                        ...« wcyuiie neaiin MyChart- Test Results
        Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 39 of 69 PageID #: 39
                               Name:Aror-Ark Ark O'Diah O'Diah
                                                           |   DOB:1/5/1958
                                                                                               MRN:14958043 j PCP:


        Test Results


                   Test
                                                                             Ordered By                            Date

                   PULMONARY FUNCTION TEST                                   Boris Sagalovlch.                     Jan 4.2021
                   COVID-19 BY NAAT(PCR.TMA)                                 Boris Sagalovich.                     Dec 30.2020
                   CT CHEST WO CONTRAST
                                                                             Boris Sagalovich.                     Dec 23.2020


                                                  There are no more test results available.

                                    MyChart® licensed from Epic Systems Corporation © 1999                  2021




                                                                                                                     20
https://mychart.nyulmc.org/mychart/CiIn!cainestResuIts?cid=iemLmychart_tickler_newjest_result&_branch match Wai
                                                                                                              KrtWitmA^nr
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 40 of 69 PageID #: 40
/
                             TJH Medical Services,PoCo
                             134-20 Jamaica Avemte-J"Moot,Jamaica NY IJ4I8
                                    Tel 718^206-6742Fax 718-206-8818




     Monday August 31,2020
     LHI

     RE:Aior Aric Atk O'Diah DOB:01/05/1958 SS:xxx-xx-xxxx



     I do not have medical records for this patient.
     For additional assistance,you tnay call TJH ntedical records department(718)20^143.
     Sincerely,


     Medical Records Department




                                                                             21
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 41 of 69 PageID #: 41


     From: Chase
    Sent: Wednesday, December 9,2020 2:29 pm
    Subject: Debit/ATM/Pre-paid card Request                                                   SOD



           paid                               'nformation regarding your new Chase debit/ATM/Pre-
           DearAROR-ARKO'DIAH:
          As^ou^requested, weVe ordered your new dabi.ATM/Pre-paid card or you were issued one at
          ■^you did ma^etbis request,you don-t need to doanytblnq.
                                                                    call us immediately at the number on the back of
         Ttiank you for being a valued customer.
         Sincerely,

         Customer Service Center


             Security Informatipri
     E-mail Intended for: ARor-ark O'DIAH
     If you have concerns about tt,, authenticity of this
                                                            message, please
                                                                                                                   opfions on how to contact
   This seivice email gives you updates I
                                          '                       l">"f Chase mlationship,
   Wfe sent this email from' I "fifnonitored mailbox. Go to. i
   Your private is important to us. ,                                                        to find the best way to contact us.
                                     See our online S&nuri^
                                                                    to learn how to protect your informafion.
   Chase Privacy Operations. PO BOX
                                Box 659752.
                                    65975^X5.   a.. TX 78265-9752
                                            San Antonio.
   © 2020 JPMorgan Chase & Co.




                                                                                                                                   22
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 42 of 69 PageID #: 42



                   CfflROFRArrrr^

                                                                  93-14<^eeasBlvd.
                                                               S^PaiiiUY.ii374
                                                                   Tel- 718-830-2700



                                                      September 22,2020

        To whom it may concern.




                                                 Sincerely,



                                                Zane Hoffman, D.C.




                                                                23
  Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 43 of 69 PageID #: 43

                                                                                   LHi WILLIAM STREET CLINIC
                                                                              records needed letter


   Aior-Aric Ark CDiah
   3403 Foster Ave 4b
   Brooldyn. NY 11210

   Dear Member,

  The World Trade Center                         MoaNh
  obtain your medical records from your                                   ®             allowing LHI to

  letter is to notify you

  Shouidyouwistttooontactyourprovider(s,.recttytoforwardrecorttstous.we.,ire.ewtH^
  Thank you.
                                                                                                   '
  WTO Healfri Program
  Logistics Health Incorporated




©2018 Logistics Health Incorporated (LHI). All rights
                                                        rKwved.20180719
                                                                                     24
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 44 of 69 PageID #: 44



  Medical Records - Download and request your records

  LHl has obtained thefoHowing medical recordsfrom your treating providers. For quality assurance purposes,we must re/lew your records
  before maidng them avaflableto you.Clickthe'Requesf button to Initiate this process.To view medical recordsfrom yout monitoring exam,
  visitthe'Past Appointments'section on the Home Pan^
  Once your records have been reviewed.If you are opted in for LHI.Care alerts, you will receive a notification when your records are ready to
  download.To opt In for LHlCare alerts, visit


   Doctor or Hospital Name
                                                                                                                         Status

   NYS Dept of Correction Atten: Daniel Martuscello
                                                                                                                           iVwaiting Records

   Jamaica Hospital Center Atten:Dr.Celine Thum,Dr. Melvin Ku
                                                                                                                            Pending Review

   Dermatology Service- Dr. Achlamah Osei-tutu MD
                                                                                                                            Awaiting Records

   North Shore Medical Center-Dr. Jakobien
                                                                                                                            Awaiting Records

   Chiropractice Specialist-Dr. Huffman                                                                                     Awaiting Records

   New York Presbyterian-Dr.Colleen McCarthy/Dr.Sunny Shah
                                                                                                                            Pending Review

   Elmhurst Hospital-Dr. David Rubinstein
                                                                                                                            Awaiting Records

   Queens Hospital Center-Dr.Ferman,Dr. Manno.Dr. U,Dr. Kapoor.Dr. Bone.Dr.Saxena,
                                                                                                                            Awaiting Records

   Kings County HospitaH)r. Adiatu, Dr.Gortes,Dr. Kolla, Dr. Bodis-Wollner. Dr. Paul, Dr. Velayudhan,                        Pending Review




  Need Kelp?
  .SOO-71 A.7iJ2c                                                                                                  Privacy Statemart I Terms af Use


  © 2020 Logistics Health Incoiporated
  All rights reserved.
 Case  1:21-mc-00577-PKC-LB
 j VICKY LU
           n*-;ivjc:-riCAL 1HUARE SERVICES Document 1 Filed 02/03/21 Page 45 of 69 PageID #: 45

 1 224 WEST 35TH STREET SUITE 708
  I   NEW YORK,NY lOOOl


                                                                                                                                    Nationwide'
                                                                                                                                       is on your side




      YONETTE GRANT >■
      3403 rOSTER AVENUE                                                                                                      XXX-XX-439I
      APT4B
      BROOKLYN NY 11210




                                Xincon Home-Healthcare Services Profit Sharing Plan
                                                    063 - 86474




                                      YOUR TOTAL ACCOUNT VALUE IS:
                                         $0.00 AS OF 12/31/2020


YOUR RETIREMENT PORTFOLIO FROM 10/01/2020 TO 12/31/2020
                                                                              Your Recent Retirement Account History*

 Opening Value on 10/01/2020
 Contnbutions                                          S3,613.90
 Investment Gain/{Loss)                                     $0.00
 Withdrawals                                            $290.58
                                                     ($3,904.48)
 Total Account Value on 12/31/2020


Asset Class
                                                 Total Fund
                                                  Balance
                                                                                         S«7            S2J<)S         S5 tiU             <-
Balanced                                                                              Maf3l.2(M0      Jun30.2020     Sc|)30. IfOn
Tiaacrf Lfcycind 2035 Inst
                                                        $0.00       1348878
                                                                              ®Correciions made after the dose ofpast periods arc not reilecied in
Total Account Value                                                           liiis rcpreseotation.                    i




                                                   26                          Balanced




        0000<;U69
                                                                                                                                      Page 1 of 5
   Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 46 of 69 PageID #: 46




      yonetteagrant
   3403 FOSTER AVE APT 4B                                   000447225

   BROOKLYN NY 11210                                             HSP   256




  I                 I-c ■■          Klife CKi.ilte"


  Here's your                    irer           nank stat'^menr.                             STATEiV.EivJT PERIOD
                                                                                             Oc-1:1 - Sgs S1,S020




                                                                 Wi.*i




                                                                             Mils




 Accou nL SL! rnarv
                                                                                           Cashflow Surnmar
.W-OUNTHAMr

Smipjy Che(jtmg,^294                                                                            tO.O€
                                    $2,203.46     $2,203.46                                © ^0.00 THB PERIOD
Savings Now^.%03
                                     $204.49           $204.55                            © $0.00
An Accounts
                                    $2,407.95     $2,408.01




SiirB'dpJilr                 - 701074329-'-




                                                            Page 1 of 3


         capitalone.com
                                      1-888-464-0727                    P.O. Box 60,St. Cloud, MN 56302
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 47 of 69 PageID #: 47



   From:Tennille Evans
   Sent:Thursday,April 30,202012:17PM
   To:aror@timespeedworldwideinfo.com
   Cc:Arnice Steward; AR
   Subject:YONETTE GRANT- 3403 FOSTER AVENUE4B -10011360


                                                                      The


  Thanks
  Tennille




         C




  Accounts Receivable Manager
  Leasing Department
  4611 12th Ave,Suite IL
  Brooklyn, NY 11219
  • • 21^^J8rJ2.a04 X2215




                                                                28
    Case 1:21-mc-00577-PKC-LB   Document
                            MARIA           1 Filed 02/03/21 Page 48 of 69 PageID #: 48
                                  TORRES-SPRINGER
                                      Commissioner
                                                                         Office of Rnanelal Management
                                      DON SHACKNAI                       and Tenant Resources
                                                                         Division of Tenant Resources
       Department of                                                     100 Gofd Street
       Housing Preservation           Deputy Commissioner                New York, N.Y. 10038
       & Development                  LAURIE LoPRIMO
                                      Assistant Commissioner
       nyc.gov/hpd

                                        Notice of Rental Subady Overpayment
 4/23/2020




 Renaissance Equity Holding, LLC
 461112th Avenue SUITE IL
 Brooklyn NY,11219



 Re:Subsidy Overpayment
 Dear Property Owner/ Managing Agent;



                        Tenant Name:
                                                  Yonette Antoinette Grant
                        Address:                  3403 Foster Avenue
                        Apt#:                     4B
                        Amount Overpaid:         $3,626.25
                       Time Period:              Mar2020-May 2020
                       Reason:
                                                 Recoupment from Landlord




 monthly check registers mailed to vou brHPifrnri                       "-ecoupment will be reflected on your
 has been reclaimed.                      Y D and will continue until the full amount owed to the City of New York

this notice.                        »rrS'   r""ofFinance
                                      ^ycDepartment r within 30calendar daysfrom•the date of
Please be advised thatfeliure to reimburse HPD for the HAP
to participate In other HPD programs.                          overpayment may result in HPD denying you the right
                                                               -.rpaymen
Checksshould be sent with a copy ofthis letter to the attention of:
                                                       Shalraz Khan
                                            100 Gold Street.Room 8-DOl
                                                 New York. NY 10038
If you have questions, please call Shalraz Kahn at(917)286-4300 xl091 oi
                                                                         or email khans@hpd-nyc,g^y
Slnfcdceiv:^
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 49 of 69 PageID #: 49




              NOTICE OF FAmURE TO RECEIVE RENT PAYMENT


    Date: 05/14/2020


    By Certified Mail

    YONETTE GRANT
    3403 FOSTER AVENUE 4B
    BROOKLYN NY 11210


    Dear Tenant;




         e jue. ®®se make payment
                              ^®3,549.28 and it is now more than five davs since the rent
                                  to the undeisigned immediately to avoid legal action.r
    Thank you.


                   ',L
   Landlord
   Renaissance Equity Holdings LLC




                                                                                30
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 50 of 69 PageID #: 50

                notice offailure to receive rent payment

     Date: 06/16/2020




    YONETTE GRANT
    3403 FOSTER AVENUE 4B
    Brooklyn NY 11210

    Dear Tenant:

    Please
    your rentbedue
               advised  pursuant
                   to date        to Real
                           in the sum     ProDertvL8TO0i<
                                       of$2J2^6   anH ® u     ''^ve not received payinent of
   Thank you.                            naerstgned.mmedmtely to avoid legal action.l

                   L
   Landlord                "
   Renaissance Equity Holdings LLC
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 51 of 69 PageID #: 51


    FlatbusKW                                            DATE DUE
                                                                              06/05/2020
                ^5ardens                                amount due
                                                                                 5,135.95
                                                        ACCOUNT NO.            t0011360


                                                   make check payable TO:
           Jg32 d                                  Renaissance     Equity LLC
                                                   ■ "-"'Qiooaiiuc cquuy  LLO
  yonettegrant                                                  "                     '
  3403 FOSTER AVENUE 4B
  BROOKLYN. NY 11210




 ■ • iTEM""
     rrERff" ■ -- --    ■ -^ -
                        ^               :—:—_
                                         —:               Includes payments received as of 5/22/2020
     Baianrp"Frir3Qy^
     Balance Forward                    ~                           —-                AMOUNT
     Rent- Residential (06/2020)                                                       3,589.28
     Air conditioner charge (06/2020)                                                  1,581.93
     Preferential Rent Adjustment(08/2020)                                                  52.84
                                                                                          -88.10




    bas
    basement ^ 1368 New York Avenue.
             at                                           secuntyK°"
                                                                 /maintenanceyour
                                                                             officeSmart
                                                                                    in theCard

          ... ^                    AND^ETURN coupon with your payment Y
            "Pay your rent online ThTp;WxHckpay.com/clipperequI^"*^
 MAKE CHECK PAYABLE TO-                             I
                                                                               06/05/2020
 Renaissance Equity LLC
                                                                                 5,135.95
                                                        account no.
                                                                                 t0011360
                                             Please Remit Payment To:
yonette grant
24^,3 foster avenue 4B
BROOKLYN, NY 11210
                                                             Renaissance Equitv LLC
                                                             PC BOX 442 ^ ^       ^
                                                             Emerson, NJ 07830


                       Da00QQat7DD377bsafi
                                             mtltl717n551t3D0D0DDS13S1SDbDS2D2DDDDDDDDD2
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 52 of 69 PageID #: 52


    From: ClickPay Customer Service
    Sent: Tuesday, March 31,2020 3:31 PM
    ToiArorArk O'Dlah
   Subject:Thanks for submitting your payment T2003311527_BP1PB7




            Dear Aror Ark O'Diah,
            Thank you for using ClickPay to make your payment!

           (ClickPay ID; 98l£607V5'irb°eing°p!M^^^^^                                           NY
            Payrnem Detasis

            Payment Date
                                                03/31/2020
            Total Amount
                                                $55.84
                                                Balance as of03/31/2020;SS2.84
                                                Service Fee:$3.00
            Confirmation Number
                                                T2003311527_BP1PB7
            Payment Method
                                                VISA ending with 4701


           Equity"                                                               Renaissance




          Thank you,
          Customer Service

                                                                                         33
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 53 of 69 PageID #: 53


                                                      I^VISIT OUR C0V1D.19 RESOURCE CEMTER j          Welcome,Aror Ark O'Oiah!
                                                                                                               Clicicpay 10

        Pay Now          Auto Pay
                                                                                                     Account



        Payment Confirmation
        date        confirmation number
                                                PAYMENT AMOUNT              SERVICE FEE    TRANSACTION AMOUNT
        3/31/2020 T2003311S27_BP1PB7
                                                SS2.84
                                                                            53.00          $55.84

                                                                            Total
                                                                                           $55.84


          Setup Automatic Payments


       processed.




       management                                                                     from CCdcPa^     r your property




                                     Copyright © 2020 OickPay. AO Rights Reserved.                                 34
        Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 54 of 69 PageID #: 54



        Jerms awd ©owgaMaonis (f^emaptteir awri Pa«««.|i.
              •Please keep this copy for your record of the transaction
                 The laws of a specific state will consider these funds to be "abandoned"
                  If the Cashier's Check is not cashed by a certain time
                       - Please cash/deposit this Cashier's Check as soon as possible to
                          prevent this from occurring
                       - In rnost cases, the funds will be considered "abandoned"
                          before the "Void Aftei^ Date
              •Placing a Stop Payment on a Cashier's Check
                       - Stop Payment can only be placed if the Cashier's Check
                          is lost, stolen, or destroyed
                      "                                                        ®top payment has
             •                 I                                      °heck was issued
                 orfor any
                 or    «rother
                           I information
                               T         about this®Item                      destroyed Cashier's Check

                                                FOR YOUR PROTECTION SAVE THIS COPY
                                                                                                  Customer Cqipy

                                                                                                            9805038015
                                                                                       04/27/2020
                                                                                        Voidatlsr? yesfs
  Remitter;             AROR-ARK O'DIAH


                                                                                                           $"1,131.78
   Order              ,''^NAISS^^QUITYLLC
   Memo:                                                          Daww JPHSORGAN CHASE BANK,NJL
   Note: Poi
         Frflnfbnnalten
             irtfiBiTTidlton only.Comment has
                             ont\/
                                                     i payment.   NON NEGOTIABLE

                                                                                                                 2Sltl11107 NEW 01/Sa eBIOtXMSDS
                                                   ©ASfiSllK'S(BHiess
                                                                       Date         04/27/2020
                                                                                                            9805038015 ^
                                                                                                           waiatorj.                440
                     AROR-ARK O'DIAH

 PayToTiiie RENAISSANCE EQUITY LLC
 Order Oft

 Pajf, ONeTHOUSANDONEHUNDr^THIRTYONEDOaARSANO
                                                                  78 CENTS
                                                                                                             1,131.78
                                                                                                                         35
                                    IwtfolRiS
                                                                     Otawsn
                                                                              JnfflOReAN CHASB BANK,N,A.
Memo:

                                                                     Reginald Chambers. Chief Admlnistrativa
                                                                     JPMoigan Chase Bank, NA                                        jCL
                                                                     Columbus. OH                                                   Eu a?-
           H"Rfl0 50 3a0 4 5iP iSDll.l.OOOQ3 7a; 7Sa6&ia.3 3(1®
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 55 of 69 PageID #: 55


   FlatbusK-^
       ^5ardens
                                                          DATE DDE
                                                      • AMOUNT DDE •
                                                                                  05/05/202p
                                                                                   1/131.7E    1




                                                     • ACCODNT NO...
                                                                                   t0011360

                                                  make check payable TO:
         fg32_d
                                                  Renaissanc® Equity LLC
  YONETTEGRANT
 IJOS FOSTER AVENUE 4B
 BROOKLYN,NY 11210


                                                                                                      over
                                                                                                   com.
                                                           Includes payments received as of 4/22/2020.
    Balance Forward
    Rent- Residential(05/2020)                                                                -|l4.89
    Section 8 Credit(05/2020)                                                             1,S81.93
    Air conditioner charge(05/2020)                                                      -1,^.75
    Preferential Rent Adjustment(05/2020)                                                      S2.84
    Rent-Section 8(05/2020)                                                                    ■88.10
                                                                                          1,808.75




   Smart                              ^t^Wofmararaadyio Imdte^ofyourlaurKbynea^i,
                                                                                                   ard
                                                                                nceo^cein^e
                  _              AND RETURN COUPOW WITH vni IP PAVti,n.r,-
           ** Pay your rent online: I^^A^;cll5i»y.coni/clipii^i^                         **

make check payable TO:
                                                    f,. •■..V.DM|!-.'DDEv Sii
Renaissance Equity LLC                                                            05/05/202
                                                    '•" "■i^QDNT .Dtip' •>'.*       l,131.7£l
                                                        'fecoti^T NO..:.' V        t0011360
                                            Please Remit Payment To:
yonette grant



                                                              Emerson, NJ 07630
                                                                                                   36
                  a0DQDDDt700377tsaflmtltl717na21t300D0DD11317aDS05HD5DDaDDDDD03
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 56 of 69 PageID #: 56
                                                                                                      Welcome,ikror Ark O'Olahl
                                                                                                              ClickPay iD;9819260799

       Pay Now              Auto Pay
                                                                                                    Account




      Pay Now
      3403 FOSTER Avenue.#48
      BROOKLYN.NYU210


      Balance As Of OS/22/2020                                                             Last Payment

        5/7/2020- RNG Fee:$40.00
       5/1/2020-Section8Credit-$1208.75
       5/1/2020- Section 8 Credit:$120875
       5/1/2020- Rent- Residentiat SL13L78
        You are currenUy receiving Paperless E-BiU




                                                                                                            37
                                          Copyright © 2020 QickPay. All Rights Reserved.
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 57 of 69 PageID #: 57


   From:ClickPay Customer Service
   Sent: Friday, May 22,20205:00 PM
  To:ArorArkO'Diah
  Subject. Thanksforsubmitting your paymentT200S22l65l_XK0RO0




          Dear Aror Ark O'Dlah,
          Thank you for using CiickPay to make your payment!
          Your payment Of $1,225.21 for 340-^ footed a
          NV (Olid<P„ 10: 9260799;^2^
          Payment Details

          Payment Date
          Total Amount                     05/22/2020
                                           $1,225.21
                                           Balance as of05/2?/2020:$1,183.78
                                           BervlceFee:$4L43
          Confirmation Number
          Payment Method                   T2005221651_XI«)ROO
                                           ViSA ending with 4701

                                                               contact Renaissance


        exciudes Saturday. Swday^anrst^k^                                  transaction (this
        reflected on your tank aSunt          ^                                   to be
        to be credited by your landlord or ma"n^ag°em5'"^
        reflect a debit tosm CIck^VSEtlAISSAN^^^^                          statement will
        Click      to sign up for AutoPayi It is a fact .
        manage your payments!             '® ® ^st and super-easy way to
       Thank you,
       Customer Service                                                                        38
                             Universitj^^edical CpntPi-
        Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 58 of 69 PageID #: 58


                        discharge IMSTRUCT10Mi~                             G^t'.VONEWE
                    PLEASE PRINT AND PRESS FIRMLY                           11/19/19''3 46
                                                                            kiUrx,vin^y
    DISCHARGE DATE:                                                          rUAPS




    MEDICATIOhJS:
         DRUG
                                           DOSAGE         AMOUNT      FREQUENCY        PURPOSE(S)(Layman's Terms)




  ACTIVITIES:


  INSTRUCTIONS;


                                                                                     c -?e- £^
                      ■u<i—ZnA-/! PmK                              ^/Acl //


                                                                                  T I?)
\ FOLLOW-UP APPOINTMENT: (If Applicable)
    WHERE:


     lAVE RECEIVED AND UNDERSTAND THE ABOVE INFORMATION
                                                                                  = 39=
                                A. apu^A^.
         'URE OF D&TIBArr f\n ni-r-        ••' ?J
                                                                     'bf(
                                                                                                               DATE




 10231 (2/07)


                                                     CHART
Case 1:21-mc-00577-PKC-LB y Document   1 Filed 02/03/21 Page 59 of 69 PageID #: 59
                            umitbdstatf^
                                POSTAL SBRVICB

                       SEE BACK OF THIS RECEIPT ( p,"
                        WR IMPORTANT CUIM
                            information
                                                    M




                                     Sena]flumber

                                                                               ''"              •   fL .

                                                                                     .......

                                                                ■• Ainaunt
                                                                                      ••S-r."
                        to Pyr-                                              ■ ••~   - :'-r




                        '^h£-
                                                                                                    Mf^    Lxa



                        ■°000DDa00 2,;                  ' ' '"'^V .
Case 1:21-mc-00577-PKC-LB 1Document 1 Filed 02/03/21 Page 60 of 69 PageID #: 60
                           himEDSTATPC
                              POSTAL SERVICEi
                       :E back of THISREcipT
                       FOR important CUIM      '"l
                           information           ^


                                                                  Vear, Month,




                                                     ■ -a -^ y-                  t-      / il'fr/ f ji -O j'
                       'SQooQoaQQ a§|
                                                                             7 333,aM-




                                                                                      41
         POSTM SERVICE
                                                                                         RECEIPT
5EEBACK0FTOIS RECEIPT
 FOR IMPORTANT CLAIM
     INFORMATION
                SerfelNumlier
         oooaoo                                    5"& a B 05
                                                                          :r-- x,;:-"-....rr—
      tMITEDSTATES
     POSTAL SERVICE                                                       ??© (ar^if^ienisisp
BACK OF THIS RECEIPT
R IMPORTANT CLAIM
                                                                                                               KEEP THIS
  INFORMATION
                                                                                                              RECEIPT FOR
                                                                      </>AJ                                  YOUR RECORDS
            Serial Number
                                                   rear, Monlli
                                                                                                   liiij
      m(PED:SmT0S.
    ''Wi5tSB@E3
          SertaJ Number                                           -   ;
                                -in'-.j.'     ,S                                    US. DollBrs and ';eni8
                                                                                •    Cl'll                        f
m
                                            Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 61 of 69 PageID #: 61
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 62 of 69 PageID #: 62


                                                                                                                              =|0 i|3
                                                         fill                                                                            iiS




                                                          Cf>M       ">^,"J'        I— —>
                                                                                                                                      ^1
                                                          ^          U?<l

                                                                                                  I        /i

                                                                                            ^.M                                                             3-.:^ •




                                                     !K ^ V




                                                      ii^iv                                    ,i.y\ial'
                                                                                                                                      c =°
                                                                                                                                      Ems;
                                                                                                                                . =D o m
                                                                                                                                  a S 2J3
                                                                                                                                m a^
                                                                                                                                " :d
                                                                                                                                  S 7! S
                                                                                                                                  S
                                                                                                                                  oSso
                                                                                                                                  to




                       'UNITEDSimK
                       '^^MSERVlCEt,

                skbackofthisreceipt p^,„/
                 FORIMPORTAMTCLAflW            ^ JT
                    INFORMWnON             I     ^                                    ^^lZZ                                                        KEEP THIS
                       MOT                                                                                                                        receipt FOR
                                                                                                                                            (YOUR RECORDS
                              MnaiNuml)^'
                 5ba^a7si7                                           Vear. Month,
                                                                               5^0-09-01

                                                          K- :.t^l
                             Serial Nuini>er
                                                 •                                  " ••'• « J/BSflfSw          " il&OMla»
                                                                                                                  lie r>»ii and Cents

                                                                                                                                 ji
                                                                                                          i 00/m^s

               Addressy^,^   —=-•                                f            y            , • •• •                                                 Clerk       .

              hti^A^A j[^

                                                       ^^^■.5|M^t5^0a                           liiP ,                                              "■
                                                                                       -        -"-•-■■■•—'•"■••-v.;:,:::.:::;::r"::.~;.----.;s   !£ift'riiWL4"'J-Lui '.-.
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 63 of 69 PageID #: 63

           UNITEDSmTES
          POSTAL SERVICE


  EEBACKOFTHISRECePT I psj\o
  FOR IMPORTANT CLAIM        ! '                                                                  KEEP THIS
      INFORMATION                    %                                                           RECEIPT FOR
                                                                                                YOUR RECORDS



                                            VBa(fflonlh.Oa
                                                                                        ebooo.oo




                Serial Nunbar




       (53^




                                                              JwKl
                                              .":;.?®eS^E WARMife"NEsoiMe omCy in toe ua and possessions
     tifiwiTiRfPVi
                                         705 3a<.aoi3^5!i%fr
                                           r..•...:r^        ..^-.     .;: _




    FOR IMPORTANT CUUM
        INFORMATION                                                                                   RECEIPT FOR
                                                                                                     YOUR RECORDS




                                                                               U20ffl""^863i:8


                    Serial Nbniber
                                       '                        '.'•jir^S^'* • • U^OoUsisand Cents

                                     L .;;,,.8ix Itodped Tliipta One Obiiars MffSM


  Address &•'
 Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 64 of 69 PageID #: 64
               UNlTEDSmTES
               POSTAL SERVICE

      iEEBACKOFTHfSRECaPT            pa„o
      FOR IMPORTANT CLAIM       I '                                                                                                            KEEP THIS
          INFORMATION                                                                                                                      RECEIPT FOR
                                                                                                                                         YOUR RECORDS


           ^       Serial Hufflber                                    Year, Month. Da
                                                                                         20:
      STOSaMmBTE                                                                                                           MyOOO.OO


               l:P0SWL^SE]WMei-



                                                           L    ..'..SBe Tiiousfliid DoUaps aod CO/l(




                                                                        .. .;.■ .^.R^SE WAfimNG » NESOTWBLE OWty (N THE OS. AND POSSESSIONS
                                                                   ?0._5"3 ^ ^ i 3 ^ S:"-- ' ■
                                                                              •■••'• '            ■•'••■




                 UMITEDSmTES
                POSTAL SERVICE6

f SEE BACK OF THIS RECHPT                pauto
1V1     FOR IMPORTANT CUIM           1                                                                                                           KEEP THIS
[i          INFORMATION                                                                                                                         RECEIPT FOR
                                                                                                                                               YOUR RECORDS

         NEGOTIABLE                                                       I _                -    ,    .

                        Serial Nimber




                        Serial Number
                                                                                                                     U.S. Dollars anil Cents



                                                 V.   *.
                                                               L ■ ^SiK HundPeil Tfeipls 0nei)0nfips%^^iA"{!«®S \
                                                               AijiQUfttr... .•
                                                               AfnniiB^      •••         « •- »            .•?   •                                             •»




         mm                                                                                                                                        sCIerti ,   17


           >>A!r'S?C-^
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 65 of 69 PageID #: 65


    ^UMITEDSTATe<i
               POSTALSERViCE
                                                               HiOilPT
    SEE BACK OF THIS flECePT I p™
        FOR IMPORTANT CLAIM           •
           information



                      Serial Number       P.lfm


   I"
                      Serial Number




                                                  fpQm
                                                  ll55*5fctM




                                                                   receipt FOR
                                                                  YOUR RECORDS
               Serial Numbs




              Serial Number




                                »ir;
              UMITEDSTATES
             POSmiSERVlCEi                                                       ifOMii'S Ki©iiPT
                                   i                                                                                   LLC ■                      KEEPTHIS
         INFORMATION                    _ P. O'' B i>\ 6^'^                                                                                      RECSPTFOR
             MOT               •                                      A/y                                                                      youbbkoros
       NEGOTIABLE                                                                ,,
      gbb56n5713i                                                                                                  --
                                                 Wi •
                    Serial Number                                    Kear.CMh.Oar               Post Office             U5.0ollsisand Cents
      BbbaansTii
                                                                                                                                           s&i« w>:-a- ^
                                                            Amount
       ntck^vji^^,
                                                                                        iWARNINeoNESI
                                                                                                            iM-A'
                                                                                                   ^{fflABlf OHiy mTHEO^ AND POSSESSIONS
                                                                                                                                                "€r3y
       BaOoooQaooao;                                           2&&HSIR5?'3P°
                                                  )0.- ■
            UNITEDSTATES
           PCySTALSERVtCE®                                          ©UiTOlii'i ii©l
   SEE BACK OF THIS RECSPT
    FOR IMPORTANT CLAIM                                                                  U*Ln>KfA< i i c                                        KEEP THIS
        INFORMATION                                                                                                                             RECQPTFOR
                                       Address P'&^
                                              ^ i^Ar^ i 7 7 *9^                 m     i * t>
                                                                                                              ^
                                                                                                              y   J9                           YOUR RECORDS
           MOT                                                          iVy f/§02^- ^^>$-9
      NEGOTIABLE
                   SeiialNnndja' ^
     5tibgai*!5aoB
                   Seifaltlumber                                    Year, Month,Day            PostOflice              tL& Dollais and Cents
     g^bgai^saag
                                                           Amount
    i^a/P^ lU.   a »y « IX-    ;.T                                                                                                                          •'
   A«^ Bnm /W«'—     A»"/\ O £>l£U)
     >! !•. T-,
    triPK^iPU^. //y iSS-f^O-Z-fisi')
                                                                                      ^i/)^^Pes-£>
                                        i'P'^t                                                                                                              %
                                                                                                \f
                                                                          ffliBiaffi&a(#»i46ditt«EO«iiM'niEii&A!tfp®rao»s
     itoQoooaaa ei;                                          S&&Saii<TSSQ EI1°
                                                                                                                                                                 47
Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 66 of 69 PageID #: 66
        Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 67 of 69 PageID #: 67
   'Mori/ 20 May 19 1445
    User ID: 35409                                                           age    1 of 6

                        .CT           County Hospital Center
                              Clarkson Avenue/ Brooklyn/ NY 11203
                  Patient MamA
 DIS-CPDIS-CP Grant,Yonette
                                                 1886106          1886106-245       Age
                                                                                    45Y
                                                                                          Sex
                                                 Attending Physician
                                                 TaiwO/ EvelynTaiwo,Evelyn
  Abd/PelvsCT w/Con
  Accession #•:       27535497
                                                 Result Time: 8 Apr 19 1125
                                                 Resulted by: /McKenzie/j
                                                 Status: complete
  Accession #
  Typ®/View                   Spec #27535497: 8 Apr 19 1036
  Diagnosis                        w/Contrast
  History                                                           rectum

  Indication
                              diseesfs?Ituf            ®^=inold. PLease asse    ss current

  Pregnancy Status                                         oarcinomatosi
  LMP
                              u
  Contrast Cons               not applicable
  Transport                       (ambulatory)
""^t ID Confirmation
  ^am Start
                              name and medical record #
                              8Apr2019 1045
  Contrast
 Sys/Tape/Exam #
  Film Used
                              PACS Images
                                                              "
                                                              = Vial/Bottle(s)=i
 Technologist                 James Young, rt
 Assist By                    not applicable
 Exam Stop                    Men, 8 Apr 2019
 Attend Rpt Date              Won, 8 Apr 2019
                                                   1055
 Attending                    Justin Loona, MD
                                                   1122
 Critical Plag(s)
 Final Report                 :^normalitv. Attention
                              Abdomen and Pelvis CT, Chest"CT
                              INDICATION: History of metastatic carcinoicl
                              TECHNIQUE: Axial scan of the chest in Innrr
                              ^ssue windows were obtained and review^     and soft
                              Omnipaque IV was administered.]             100 ml of

                              COMPARISON: CT chest dated 9/24/2018 anH r-
                              and pelvis dated 12/31/2018                T abdomen

                              findings:                                         I
                              ScaSLfeflSo^'

                                                                           49
           Case201:21-mc-00577-PKC-LB
         Mon,      May 19 1445        Document 1 Filed 02/03/21 Page 68 of 69 PageID #: 68
         .User ID; 35409
                                                             \/e-fDf5^tO             2 of 6
                                  Kings County Hospital Center
X-t5v,                     451 Clarkson Avenue, Brookly^?^ 11203
Dis-cpDis-cp Gr^t?YoneMe                           I886106          Yff
                                                                    1886106-245      45y
                                                                                             ^
                                                   Attending Physician
                                                   Taiwo,EvelynTaiwo,Evelyn

  Abd/PelvsCT w/Con --        cont'd

                                 Mlar^^SaSnopatoy.''°
                                 Lungs and large airways: Stable bilateral
                                                                                  stinal or

                                                                                  scattered
                                                        measuring up to 5  mm in
                                                                         3 ram    size, for
                                                                               in size,
                                 examnle iricrht   n-nniav     a    i^r-
                                                                                      apex 4 mm
                                               *5"" J^isrht lower lobe (44/106), 5   mm right
                                 nodn^o lobe (47/106).
                                                 markedAnd a fewcompared
                                                        change    scattered
                                                                         to
                                                                                  other
                                                                                  cne
                                                                                  the prior
                                                                                      prior
                                                      enlarging nodule identified. Minimal
                                           ifS^                       atelectasi^ versus
                                Slumotho?S^^-                    effusion or thickening,      No
                                ^est wall and lower neck: The thyroid qlahd is
                                Vessels
                                '•in
                                 in ...aT 't1 with
                                     caliber   .^J^oracic      lymphadSopathy.
                                                   minimalandatherosclerosis
                                                               abdominal aorta T
                                                                               are normal
                                in"tho ^ multilevel degenerative changeL are noted
                                ide^tifSr®'                      lytic or blasttc lesion is



                                whi^S                throughout the left LpatEc lobe
                                Which likewise appear increase»H -in
                                left henah-ir.    T •                ^^^e for example a
                                c^entfy measures I'r^^'^Sr^SLr'pSSa^'aSd
                                                       unren^Sle^^fie '
         Case 1:21-mc-00577-PKC-LB Document 1 Filed 02/03/21 Page 69 of 69 PageID #: 69
       Mon, 20 May 19 1445                                   VCfO/S T5?p
       User ID: 35409                                                      Pag4 3 of 6
*S(,


                         451 ClarksonCounty
                         4S1          Avenue,Hospital Center
                                               Brooklyn, NY 11203
LoC3.tlon.         P3.td.©Ilt Namja
DIS-CPDIS-CP Grant,Yonette                    lagging            Visit Mumbei^ Age        Sex
                                                                 1886106-245      45Y

                                              Attendincy Physician
                                              Taiwo,EvelynTaiwo,Evelyn
Abd/PelvsCT w/Con            cont'd




                               IMPRESSION:
                               5'               lispatic metastatio disease

                               enla^5Sg®n^ji?^®^^^ pulmonary nodules. No 'new ^r
                               4. Stable small retroperitoneal lymph node's.
                               I/t/20?f?f:2f                                            i.oona




                                                                          50
